ACCEPTED
                                                                              03-15-00276-CV
                                                                                      8121343
                                                                   THIRD COURT OF APPEALS
                                                                              AUSTIN, TEXAS
                                                                         12/7/2015 3:29:57 PM
                                                                            JEFFREY D. KYLE
                                                                                       CLERK
                    CAUSE NO. 03-15-00276-CV

        _________________________________________________
                                                       FILED IN
                                                 3rd COURT OF APPEALS
                                                     AUSTIN, TEXAS
                   IN
                   IN THE COURT OF
                                 OF APPEALS      12/8/2015 4:37:57 PM
               FOR THE THIRD
                        THIRD DISTRICT
                              DISTRICT OF
                                        OF TEXAS
                                           TEXAS JEFFREY D. KYLE
                        AUSTIN
                        AUSTIN DIVISION
                               DIVISION                  Clerk
        _________________________________________________


IN
IN THE MATTER
       MATTER OF
              OF C.P.
                 C.P.         §§

         _______________________________________________

                  APPELLANT’S
                  APPELLANT'S AMENDED
                               AMENDED BRIEF
         _______________________________________________




                              Justin
                              Justin Bradford Smith
                              Texas
                              Texas Bar No. 24072348
                                             24072348
                              Harrell, Stoebner, &
                                                 & Russell,
                                                   Russell, P.C.
                                                            P.C.
                              2106 Bird
                                    Bird Creek
                                         Creek Drive
                              Temple, Texas
                                       Texas 76502
                                             76502
                              Phone: (254) 771-1855
                                            771-1855
                              FAX:
                              FAX: (254) 771-2082
                                           771-2082
                              Email: justin@templelawoffice.com
                                      justin@templelawoffice.com

                              ATTORNEY
                              ATTORNEY FOR APPELLANT
                                           APPELLANT




ORAL
ORAL ARGUMENT NOT REQUESTED
     ARGUMENT NOT

                                   1
                                   1
                  IDENTITYOF PARTIES
                  IDENTITY   PARTIES AND
                                     AND COUNSEL
                                         COUNSEL

Appellant
     C.P.
     C.P.

Appellant’s
Appellant's Counsel
             Counsel
      Justin
      Justin Bradford Smith
      Harrell, Stoebner, &
                         & Russell,
                           Russell, P.C.
                                    P.C.
      2106 Bird
            Bird Creek
                  Creek Drive
      Temple, Texas
                Texas 76502
                      76502
      Phone: 254-771-1855
              254-771-1855
      FAX:
      FAX: 254-771-2082
              254-771-2082
      Email: justin@templelawoffice.com
              justin@templelawoffice.com

Appellant’s
Appellant's Trial Counsel
      Blas J.
            J. Coy,
               Coy, Jr.
                    Jr.
      807
      807 Pecan
           Pecan Street
                  Street
      Bastrop,
      Bastrop, Texas
                 Texas 78602
                        78602
      Phone: 512-303-6963
                512-303-6963
      FAX:
      FAX: (512) 303-6766
                    303-6766
      E-MAIL:
      E-MAIL: bjcoy@coylaw.net

Appellee
     The State
         State of Texas
                  Texas

Appellee’s
Appellee's Trial Counsel
                  Counsel
      Bastrop County District
                         District Attorney
      Kirsten Ruehman
              Ruehman
      804
      804 Pecan
          Pecan Street
                  Street
      Bastrop,
      Bastrop, TX
               TX 78602
                    78602
      Phone: 512-581-7125
              512-581-7125
      Fax: 512-581-7133
           512-581-7133
      Email: kirsten.ruehman@co.bastrop.tx.us
              kirsten.ruehman@co.bastrop.tx.us

Appellee’s
Appellee's Appellate
           Appellate Counsel
      Greg Gilleland and Kirsten Ruehman
                                 Ruehman
      Bastrop County Assistant
                      Assistant District
                                District Attorney
      Address,
      Address, Phone, and
                       and Fax Same
                               Same As Above
      Email: greg.gilleland@co.bastrop.tx.us
             greg.gilleland@co.bastrop.tx.us
      Email: kirsten.ruehman@co.bastrop.tx.us
             kirsten.ruehman@co.bastrop.tx.us

                                        22
                                 TABLE
                                 TABLE OF CONTENTS
                                          CONTENTS

Identity    Parties and
Identity of Parties and Counsel…………………………..………………………...
                        Counsel..............................................................22

Table of
      of Contents……………………………………….………………………..3-4
         Contents...........................................................................3-4

Index of
      of Authorities…………………………………….………………………..5-6
         Authorities........................................................................5-6

Statement of the
Statementof      Case.........................................................................7
             the Case……………………………………….……………………...7

Statement Regarding Oral
StatementRegarding  Oral Argument………………………………………………7
                         Argument......................................................7
      Presented...................................................................................7
Issue Presented.….……………..………....…………………….……………….....7

       ISSUE ONE: The juvenile
                       juvenile court
                                 court lacked
                                       lacked personal  jurisdiction over
                                              personaljurisdiction
                  Appellant because
                             because the
                                       the record does
                                                  does not affirmatively
                                                             affirmatively
                  show that at
                             at least
                                least one
                                      one of his parents, his
                                             his parents,  his guardian,
                                                                guardian, or
                                                                          or
                  his
                  his custodian
                      custodianwas    servedwith summons
                                  was served       summonswith the   the
                  original petition attached, nor does
                                                   does the
                                                         the record
                                                              record show
                                                                      show
                          pursuant to
                  waiver pursuant   to Texas
                                        Texas Family Code
                                                      Code Section
                                                               Section 53.06(e)…...7
                                                                       53.06(e)......7

Statement    Facts.........................................................................8-12
          of Facts…………………………………..…………………………..8-12
Statementof

Summary
Summary of the Argument..............................................................12-14
           the Argument……………………………..……………………...12-14

       ISSUE ONE: The juvenile
                       juvenile court
                                 court lacked personal jurisdiction over
                                       lacked personaljurisdiction
                  Appellant because
                             because the
                                       the record does
                                                  does not affirmatively
                                                            affirmatively
                  show that at
                             at least
                                least one
                                      one of his parents, his
                                             his parents, his guardian,
                                                               guardian, or
                                                                         or
                  his
                  his custodian
                      custodianwas    servedwith summons
                                  was served       summonswith the  the
                  original petition attached, nor does
                                                   does the
                                                        the record
                                                             record show
                                                                     show
                          pursuant to
                  waiver pursuant   to Texas
                                        Texas Family Code
                                                      Code Section
                                                              Section 53.06(e)….12
                                                                      53.06(e)....12

Argument…………………………………………………………………........15-27
Argument...................................................................................15-27

Law............................................................................................15-16
Law………………………………………………………………….................15-16

Application………………………………………………..…………………...16-26
Application................................................................................16-26



                                                 33
          1. Neither Appellant’s
          1. Neither  Appellant's father
                                  father nor
                                          nor Kathy
                                               Kathy Brown       were served
                                                        Brown were      served
             with the
                  the summons
                      summonsand and the
                                      the original petition, nor did did they waive
             service......................................................................16-17
             service…………………………………………………………….16-17

          2.
          2. The record does
                         does not affirmatively
                                  affirmatively show that Camilla Brown
             Lawrence
             Lawrence is
                       is Appellant’s
                          Appellant's mother,
                                       mother, guardian,
                                               guardian, or
                                                         or custodian…............17-22
                                                            custodian...............17-22

          3.
          3. The record does
                        does not contain a a statutory
                                             statutory waiver of service
                                                                     service byby
             anyone  who could
             anyone who        be Appellant’s
                         could be Appellant's mother,
                                                  mother, guardian,
                                                            guardian, or or
             custodian………………………………………………………….22-26
             custodian...................................................................22-26

Conclusion……………………………………………………………………..26-27
Conclusion................................................................................26-27

Prayer…………………..…………………………………………………….........27
Prayer............................................................................................27

Certificate
Certificate of
            of Compliance………………………………………………………....27
               Compliance...................................................................27

Certificate
Certificate of
            of Service……………………………………………………………...28
               Service........................................................................28
Appendix………………………………………………………………………….29
Appendix.....................................................................................29




                                                44
                                      AUTHORITIES
                             INDEX OF AUTHORITIES

              Court:
Texas Supreme Court:

Laidlaw Waste
Laidlaw Waste Sys.
               Sys. (Dallas), Inc.
                              Inc. v.
                                   v. City of Wilmer,
                                               Wilmer, 904904 S.W.2d
                                                                S.W.2d 656656
            1995)..................................................................19,22,
      (Tex. 1995)……………………………………………...…………19,                                          22, n.9
                                                                                          n.9

Court of Criminal Appeals:
                  Appeals:

Johnson v.
Johnson v. State,
           State, 72
                  72 S.W.3d
                     S.W.3d 346
                        2002)................................................19-20, 24-25
     (Tex. Crim. App. 2002)…………………………………………19-20,

Texas Courts
      Courts of Appeals:
                Appeals:

Barker CATV Const., Inc.
                    Inc. v.
                         v. Ampro, Inc., 989
                                          989 S.W.2d
                                               S.W.2d 789
                                                       789
            App.-Houston [1st
      (Tex. App.—Houston    [lst Dist.]
                                 Dist.] 1999, no pet.).............................18-19
                                        1999, no pet.)……….……………….18-19

Carlson v.
        v. State,
           State, 151
                  151 S.W.3d
                      S.W.3d 643
                             643
            App.-Eastland 2004,
      (Tex. App.—Eastland   2004, no
                                  no pet.)………………………..15-16,
                                     pet.).............................15-16, 18-19,
                                                                              18-19, 22
                                                                                     22


Garcia v.
       v. Gutierrez, 697
                     697 S.W.2d
                         S.W.2d 758
                                758
           App.MorpusChristi 1985,
     (Tex. App.—Corpus                  no writ)................................19,
                                  1985, no writ)…………………………..19, n.                  n. 9
                                                                                       9


Graham v. McCord, 384 S.W.2d
v. McCord,     S.W.2d 897
                             897
                App.-San Antonio
     (Tex. Civ. App.—San Antonio 1964, no writ)...................................16
                                 1964, no writ)……………………………..16

In the Matter
In     Matter of Edwards, 644
                          644 S.W.2d
                              S.W.2d 815
                                      815
             App.MorpusChristi
       (Tex. App.—Corpus   Christi 1982,
                                   1982, writ ref’d
                                              ref'd n.r.e.)……………………….15
                                                    n.r.e.)............................15

In the Matter
In     Matter of M.D.R., 113
              ofM.D.R.,  113 S.W.3d
                             S.W.3d 552
                                     552
             App.-Texarkana 2003,
       (Tex. App.—Texarkana    2003, no pet.)………………………………...15, 18
                                     no pet.).......................................15, 18


In the Matter
In            ofX
       Matter of X.B.,
                   B., 369
                       369 S.W.3d
                           S.W.3d 350
                                  350
             App.-Texarkana 2012,
       (Tex. App.—Texarkana    2012, no pet.)…………………………16, 18-19,
                                     no pet.)..............................16, 18-19, 22
                                                                                      22


In re
In re G.A.T.,
      G.A.T., 16
              16 S.W.3d
                 S.W.3d 818
                        818
             App.-Houston [14th
       (Tex. App.—Houston   [14th Dist.]
                                  Dist.] 2000, pet. denied)………………….15,
                                         2000, pet. denied)......................15, 23
                                                                                     23


McEntire v.
McEntire    McEntire, 706 S.W.2d
v. McEntire,     S.W.2d 347
                                 347
            App.-San Antonio
     (Tex. App.—San            1986, writ dism’d)……………………………..25
                       Antonio 1986,      dism'd)...................................25
                                              55
Midstate Envtl. Servs.,
                Servs., LP v. Peterson, 435
                           v. Peterson, 435 S.W.3d
                                             S.W.3d 287 287
            App.-Waco 2014, no
      (Tex. App.—Waco            no pet.).........................................18-19,
                                    pet.)…………………………………..18-19, 22                        22


Medeles v.
Medeles    Nunez, 923
        v. Nunez, 923 S.W.2d
                      S.W.2d 659
                              659
            App.-Houston [1st
     (Tex. App.—Houston    [lst Dist.]
                                Dist.] 1996,
                                       1996, writ denied)……………….18-19,
                                                  denied)...................18-19, 22
                                                                                   22


Seals
Seals v.
      v. Upper
         Upper Trinity Reg’l Water
               Trinity Reg'l Water Dist., 145
                                          145 S.W.3d
                                              S.W.3d 291
                                                      291
             App.-Fort Worth
       (Tex. App.—Fort  Worth 2004,
                               2004, pet.
                                     pet. dism’d)……………………………25-26
                                           dism'd).................................25-26

Smith
Smith v. Amarillo Hosp. Dist., 672
      v. Amarillo              672 S.W.2d
                                    S.W.2d 615
                                            615
            App.-Amarillo1984,
      (Tex. App.—Amarillo           no writ).............................................23
                              1984, no writ)……………………………………...23

State
State v.
      v. C.J.F.,
         C.J.F., 183
                 183 S.W.3d
                     S.W.3d 841
                            841
             App.-Houston [1st
       (Tex. App.—Houston    [lst Dist.]       pet. denied)…………………...15,
                                  Dist.] 2005, pet. denied)........................15, 23
                                                                                       23


Wilson
Wilson v.
       v. Newton County,
                  County, 269
                          269 S.W.
                              S.W. 227
                 App.-Beaumont 1925,
      (Tex. Civ. App.—Beaumont    1925, no writ).................................16-17
                                        no writ)……………………………16-17

Constitutions/Statutes/Rules

Tex. Fam.
     Fam. Code
          Code § 51.02(3)......................................................19,21,
               § 51.02(3)………………………………………………19,                                    21, n.
                                                                                      n. 9
                                                                                         9


Tex. Fam.
     Fam. Code
          Code § 51.02(4)......................................................19,21,
               § 51.02(4)………………………………………………19,                                    21, n.
                                                                                      n. 9
                                                                                         9


Tex. Fam.
     Fam. Code
          Code § 51.17(a)....................................................17-18, 22,
               § 51.17(a)…………………………………………….17-18,                                   22, 25
                                                                                        25


Tex. Fam.
     Fam. Code
          Code § 53.06(a)(2).........................................................15, 23
               § 53.06(a)(2)………………………………………………...15,                                     23


Tex. Fam.
     Fam. Code
          Code § 53.06(e)........................................7, 12,
               § 53.06(e)………………………………….7,                           12, 14-15,
                                                                        14-15, 22-24, 26
                                                                                      26

Tex. R.
     R. Civ. P. 106(b)(1)...................................................................17
             P. 106(b)(1)………………………………………………………….17




                                              66
                           STATEMENTOF THE
                           STATEMENT   THE CASE

Nature of the
          the Case:
              Case:        This is
                                is a   juvenile appeal
                                    a juvenile    appeal from anan order modifying
                                                                            modifying
                           Appellant’s
                           Appellant's disposition.
                                        disposition. (VIII
                                                     (VIII R.R.
                                                           R.R. at
                                                                 at 44)
                                                                    44) (I C.R. at 62-
                                                                                   62-
                           65).
                           65).

Judge/Court:
Judge/Court:               Judge
                           Judge Benton Eskew, County Court at
                                                            at Law, Sitting as
                                                                            as the
                                                                               the
                           Juvenile Court (I C.R. at 62).
                                                     62).

Pleas:
Pleas:                     Not true. (VII
                                     (VII R.R. at
                                               at 8).
                                                  8).


Trial Court Disposition: The
Trial                    The trial judge
                                   judge revoked
                                         revoked Appellant’s  probation and
                                                  Appellant's probation   and
                         committed him to to the
                                             the Texas
                                                 Texas Juvenile Justice Department
                                                                        Department
                         for an
                             an indeterminate
                                indeterminate sentence. (VIII
                                                         (VIII R.R. at 44).
                                                                        44).

                STATEMENT REGARDING
                STATEMENT REGARDING ORAL ARGUMENT
                                    ORAL ARGUMENT

         The precedents
             precedents and the
                            the record are
                                       are clear in this case,
                                                         case, so
                                                               so Appellant does
                                                                            does not


request
request oral argument.
             argument. However, should
                                should the
                                       the Court believe oral argument
                                                              argument is
                                                                       is


           Appellant's counsel
necessary, Appellant’s counsel will be
                                    be ready to
                                             to participate.


                                ISSUE PRESENTED
                                      PRESENTED

         ISSUE ONE: The juvenile
                        juvenile court
                                 court lacked personal jurisdiction over Appellant
                                       lacked personaljurisdiction

because the
because the record does
                   does not affirmatively
                            affirmatively show that at least
                                                       least one of his parents, his
                                                                    his parents, his

guardian,
guardian, or
          or his
             his custodian     served with summons
                 custodian was served      summons with the
                                                        the original petition

attached, nor does
attached,nor  does the
                   the record show waiver pursuant
                                          pursuant to
                                                   to Texas
                                                      Texas Family Code
                                                                   Code Section
                                                                        Section

53.06(e).
53.06(e).




                                          77
                                                FACTS' 1
                                   STATEMENT OF FACTS
                                   STATEMENT

        The State filed an
                        an original petition bringing two counts of delinquent


conduct,
conduct, and alleged
             alleged that James
                          James Pertolanitz and Camilla Brown Lawrence are
                                                                       are


Appellant’s
Appellant's parents.
            parents. (I C.R. at 6-7).
                                6-7). In the
                                         the return attached
                                                    attached to
                                                             to the
                                                                the summons
                                                                    summons (with
                                                                            (with

the
the original petition attached)
                      attached) that was
                                     was directed
                                         directed to Appellant, Camilla Brown
                                        00007-00008).22
Lawrence is
         is served.
            served. (Appendix at
                              at Tab 1,
                                     1, 00007—00008).   In the
                                                           the return attached
                                                                      attached

to
to the
   the summons
       summons (with
               (with the
                     the original petition attached)
                                           attached) that was
                                                          was directed
                                                              directed to
                                                                       to Camilla


Brown Lawrence, Appellant is
                          is served
                             served at
                                    at the
                                       the same
                                           same address.
                                                address. (Appendix at Tab 1,
                                                                          1,



00009—000010).
00009-000010).            There
                          There are
                                are various other summonses    file with the
                                                  summonses on file      the clerk,
                                                                             clerk,

including ones
          ones to
               to James
                  James Pertolanitz, but none of these
                                                 these show service
                                                            service on James
                                                                       James


Pertolanitz or
            or Camilla Brown Lawrence.
                             Lawrence. (Appendix at Tab 1,
                                                        1, 000001—000026).
                                                           000001-000026).

There
There is
      is a
         a summons
           summons directed
                   directed to James Pertolanitz with a
                            to James                  a return stating
                                                               stating it was
                                                                          was

served on “James
served    "James Pertolanitz c/o wife”, and
                             c/o wife", and the
                                            the summons
                                                summons and
                                                        and the
                                                            the return have
                                                                       have

notations
notations indicating that James’ wife was at
                          James' wife     at the
                                             the house.                            (Appendix, Tab 4,
                                                                                                  4,


000001—000002).
000001-000002). The notations
                    notations indicate the process server
                                       the process        spoke with someone
                                                   server spoke      someone

on
on the phone, but whether this
   the phone,             this was James
                                   James or
                                         or his wife is
                                            his wife    unclear. (Appendix, Tab 4,
                                                     is unclear.                4,


000001—000002).
000001-000002). However, the
                         the summons
                             summons does
                                     does not show personal
                                                   personal service
                                                            service on
                                                                    on




1
  Appellant
  Appellant does   not challenge
              does not challenge the
                                  the sufficiency
                                       sufficiency of
                                                    of the
                                                       the evidence
                                                            evidence to
                                                                      to support
                                                                          support the
                                                                                  the trial
                                                                                      trial court’s
                                                                                            court's decision
                                                                                                    decision
to
to modify   his disposition, so
    modify his               so only those
                                      those facts   necessary to
                                              facts necessary   to resolve  the jurisdictional
                                                                   resolve the  jurisdictional question
                                                                                                question are
                                                                                                           are
presented   here.
  resented here.
2
  Appellant   has asked
  Appellant has   asked the
                         the clerk to
                                   to supplement
                                      supplement thethe record   with the
                                                         record with   the summonses
                                                                           summonses and and returns,  but in
                                                                                              returns, but
the
the interim
     interim these
             these are
                   are included in the
                                    the Appendix.
                                        Appendix.

                                                      88
James,
James, and
       and he
           he did not appear
                      appear in the
                                the case.
                                    case. (Appendix, Tab 4,
                                                         4, 000001—000002)
                                                            000001-000002)

(Volumes 2-8 of
             of the
                the Reporter’s
                    Reporter's Record)
                               Record) (I C.R. at 1-99).
                                                  1-99).

      The trial court’s Nunc Pro
                court's Nunc Pro Tunc
                                 Tunc Order
                                      Order Revoking
                                            Revoking Probation
                                                     Probation leading to
                                                                       to the
                                                                          the

        appeal “finds
instant appeal "finds that Camilla (Blossum) Lawrence [is]
                                                      [is] the
                                                           the mother responsible
                                                                      responsible

for
for the
    the support
        support of
                of [Appellant].”
                   [Appellant]." (I
                                 (I C.R.
                                    C.R. at
                                         at 64)
                                            64) (Appendix at
                                                          at Tab 2, 000003-
                                                                 2, 000003—


000005).
000005). Nowhere does
                 does the
                      the record show
                                 show that Camilla Blossum Lawrence was
                                                                    was

served
served with summons,
            summons, nor
                     nor does
                         does the
                              the reporter’s
                                  reporter's record
                                             record show
                                                    show that
                                                         that she
                                                              she made
                                                                  made a
                                                                       a



voluntary appearance
          appearance in any hearing,          2-8 of
                            hearing, (Volumes 2-8 of the
                                                     the Reporter’s
                                                         Reporter's Record),
                                                                    Record), nor
                                                                             nor

does the clerk’s
does the clerk's record
                 record contain
                        contain aa written
                                   written stipulation waiving service
                                           stipulation waiving service of summons.
                                                                          summons.

(I C.R. at 1-99). Likewise,
        at 1-99). Likewise, the
                            the court’s
                                court's docket
                                        docket sheet
                                               sheet does
                                                     does not
                                                          not contain
                                                              contain any
                                                                      any notation
                                                                          notation

that
that any
     any of
         of Appellant’s
            Appellant's parents,
                        parents, guardian,
                                 guardian, or
                                           or custodian
                                              custodian were served, waived

service, or
         or appeared.
            appeared. (I
                      (I C.R. at
                              at 96-97).


      When the
           the court
               court originally adjudicated
                                adjudicated Appellant delinquent, the
                                                                  the court
                                                                      court signed
                                                                            signed

an
an order reciting that Appellant was present with his
                                 was present      his attorney and Appellant’s
                                                      attorney and Appellant's

“mother,
"mother, Camilla Brown Lawrence, also       present”, and
                                 also [was] present",     noted “all
                                                      and noted      parties
                                                                "all parties

announced ready” as
announcedready"          as that
                    well as
                 as well    that “due
                                 "due notice
                                      notice had been served
                                             had been served on all parties
                                                                    parties for the
                                                                                the

time
time required by law”.
     required by law". (I C.R.
                          C.R. at
                               at 11)
                                  11) (underlining in original)
                                                      original) (Appendix at Tab 2,
                                                                                 2,


000001). “Respondent’s
         "Respondent's Plea
                       Plea of
                            of True,
                               True, Waiver,
                                     Waiver, Stipulation
                                             Stipulation &
                                                         & Judicial
                                                           Judicial Confession”,
                                                                    Confession",

which Appellant executed
                executed the
                         the same
                             same day
                                  day as
                                      as the
                                         the adjudication hearing,
                                                          hearing, contains
                                                                   contains aa

signature
signature on
          on the
             the “Parent
                 "Parent or
                         or Guardian
                            Guardian of
                                     of Child” blank, but
                                        Child" blank, but that
                                                          that signature
                                                               signature is
                                                                         is not
                                                                            not of
                                                                                of


                                           99
Camilla Brown Lawrence
              Lawrence or
                       or Camilla Blossum Lawrence.
                                          Lawrence. (I C.R. at 10).
                                                               10). The

same
same holds true of the Conditions of Probation
                                     Probation signed
                                               signed on June
                                                         June 14,
                                                              14, 2012. (I C.R. at
                                                                                at

17).33
17).   The
       The record
           record contains
                  contains an
                           an Order
                              Order of
                                    of Probation
                                       Probation stating
                                                 stating that
                                                         that the
                                                              the “Court
                                                                  "Court finds
                                                                         finds

Camilla Brown Lawrence is
                       is the person responsible
                          the person             for supporting
                                     responsiblefor  supporting [Appellant]”
                                                                [Appellant]" and
                                                                             and

states
states she
       she is
           is responsible
              responsible for
                          for supporting
                              supporting Appellant
                                         Appellant “while
                                                   "while he
                                                          he resides
                                                             resides at
                                                                     at [a particular
                                                                        [a particular


address]”, but fails
address]", but fails to
                     to find
                        find that this
                                  this address,
                                       address, at which he
                                                         he was
                                                            was served, is
                                                                        is the
                                                                           the address
                                                                               address

at which he
         he resided
            resided at
                    at that time. (I C.R. at 14)
                                             14) (underlining in original)
                                                                 original) (Appendix

at Tab 1,
       1, 000009—000010).
          000009-000010). The Amended
                              Amended Order of Probation
                                               Probation signed
                                                         signed on
                                                                on October
                                                                   October

9,
9, 2012 also
        also states
             states Camilla Brown Lawrence is
                                           is the person responsible
                                              the person responsible for

supporting
supporting Appellant and places
                         places Appellant on
                                          on probation in her custody.
                                                              custody. (I C.R. at
                                                                               at


24-25).

        In the
           the Amended Conditions of Probation
                                     Probation signed
                                               signed on October
                                                         October 9,
                                                                 9, 2012, the
                                                                          the

signature blank for
signature blank for the
                    the “Parent/Guardian”
                        "Parent/Guardian" contains
                                          contains aa different
                                                      different signature
                                                                signature than
                                                                          than the
                                                                               the

previous parent/guardian signatures; this
         parent/guardiansignatures;  this time,
                                          time, the
                                                the signature
                                                    signature is by “Blossom
                                                              is by "Blossom Brown
                                                                             Brown
                             28).44
Lawrence”.
Lawrence".        (I
                  (I C.R.
                     C.R. at
                          at 28).          The Second
                                               Second Amended
                                                      Amended Conditions of Probation
                                                                            Probation
                                                                     5
appears to
appears    be signed
        to be        by “C.
              signed by "C. Blossom
                            Blossom Brown
                                    Brown Lawrence”.
                                          Lawrence". (I C.R. at
                                                             at 31).
                                                                31)." Again, in

the
the Second
    Second Amended
           Amended Order of Probation, Appellant is
                                                 is committed to
                                                              to the
                                                                 the custody
                                                                     custody of

“Camilla
"Camilla Brown Lawrence”, who is
               Lawrence", who is found
                                 found to be the
                                       to be the person
                                                 person responsible
                                                        responsible for
3
  The paragraph
       paragraph above the    the signature    recites that
                                   signature recites      that the
                                                               the “Conditions
                                                                    "Conditions of
                                                                                 of Probation  were read
                                                                                    Probation were  read and
3
                                                                                                         and
explained
explained toto me
               me and
                   and mymy child….”
                              child...." (I
                                          (I C.R.
                                             C.R. at at 17).
                                                        17).
4
4
   This
   This signature
         signature isis also  preceded by
                         also preceded    by aa recitation
                                                recitation that
                                                             that the
                                                                  the conditions were “read
                                                                      conditions were  "read and
                                                                                             and explained
                                                                                                 explained to
                                                                                                           to
me
me and
    and my
        my child”.
              child". (I(I C.R.
                           C.R. at
                                 at 28); see n.
                                    28); see  n. 3,  supra.
                                                  3, supra.
5
*
   This
   This too
        too contains
              contains the
                         the same
                             same recitation as  as in footnotes
                                                        footnotes 33 and
                                                                     and 4, supra.
                                                                         4, supra.

                                                     10
                                                     10
supporting
supporting Appellant. (I C.R. at
                              at 32-33) (underlining in original).
                                                        original). In the
                                                                      the Third

Amended Order of Probation
                 Probation for Residential
                               Residential Placement,
                                           Placement, the
                                                      the court
                                                          court found that

“Blossom
"Blossom Lawrence” was the
         Lawrence" was the person responsible for
                           personresponsible  for supporting
                                                  supporting Appellant.
                                                             Appellant. (I C.R.

at 39)
   39) (underlining in original).
                       original). The Order Extending Disposition signed
                                                                  signed January

28,
28, 2014
    2014 contains
         contains the
                  the signature
                      signature of yet another
                                of yet         person on
                                       another person on the
                                                         the “Parent” blank. (I
                                                             "Parent" blank. (I

C.R. at 43).
        43). It is
                is not clear who this
                                 this person
                                      person is because the
                                             is because the handwriting is
                                                                        is illegible:
                                                                           illegible:

the
the first
    first letter
          letter may be an
                 may be an “H”
                           "H" or
                               or a
                                  a “K”,
                                    "K", and
                                         and the
                                             the rest
                                                 rest is
                                                      is largely
                                                         largely indecipherable.
                                                                 indecipherable. (I
                                                                                 (I

C.R. at 43).
        43). The Third Amended
                       Amended Conditions of Probation
                                             Probation contain aa signature
                                                                  signature on
                                                                            on

the
the “Parent/Guardian
    "Parent/Guardian Signature” blank of
                     Signature" blank of what appears
                                              appears to be
                                                         be the
                                                            the same
                                                                same person, but

                                          43).66
it is
   is likewise indecipherable.
               indecipherable. (I C.R.
                                  C.R. at
                                       at 43). The Third Amended
                                                         Amended Order of

Probation for Residential Placement “finds
              Residential Placement "finds that
                                           that it
                                                it is
                                                   is contrary
                                                      contrary to
                                                               to the
                                                                  the child’s
                                                                      child's welfare
                                                                              welfare

to
to continue to
            to remain in the
                         the home          Brown" and
                             home of Kathy Brown” and has
                                                      has an
                                                          an “X”
                                                             "X" next
                                                                 next to
                                                                      to the
                                                                         the

blank reading
blank reading “The parent/guardian/custodian fails to provide aa safe
              "The parent/guardian/custodian                     safe home
                                                                      home

environment.”
environment." (I
              (I C.R.
                 C.R. at
                      at 45)                 original).'7 The Agreed Amended
                         45) (underlining in original).              Amended

Order of Probation
         Probation for Residential Placement signed
                       Residential Placement signed on
                                                    on January
                                                       January 26,
                                                               26, 2015
                                                                   2015 “finds
                                                                        "finds

Camilla Lawrence is
                 is the person responsible
                    the person             for supporting
                               responsiblefor  supporting [Appellant].”
                                                          [Appellant]." (I
                                                                        (I C.R.
                                                                           C.R. at
                                                                                at


6
6
   As  with the
   As with   the other
                   other similar     blanks, this
                           similar blanks,     this signature
                                                      signature is  is also     preceded by
                                                                        also preceded       by aa recitation that the the
conditions   were explained
conditions were    explained “to"to me
                                     me and
                                         and my
                                             my child”.
                                                    child". (I(I C.R.
                                                                  C.R. atat 43).
                                                                            43). See,   n. 3,
                                                                                   See, n.  3, 4,
                                                                                               4, and
                                                                                                   and 5,  supra.
                                                                                                        5, supra.
7
7
  Service   was attempted,
   Service was    attempted, andand apparently completed,
                                                     completed, on    on Kathy BrownBrown for for the
                                                                                                    the hearing onon the
                                                                                                                      the
State’s
State's original petition to
         original  petition   to modify
                                  modify set
                                           set for October 28, 2014. (Appendix at
                                                 for  October      28,  2014.      (Appendix      at Tab 1, 000015—
                                                                                                      Tab  1,  000015-
000016).
000016).     The
             The summons,
                   summons, in    in addition
                                      addition to to aa stamp
                                                         stamp on  on the
                                                                        the front
                                                                              front saying
                                                                                     saying “SERVED”,
                                                                                                "SERVED", contains
                                                                                                                 contains
              notes that indicate failed service
handwritten notes                             service attempts
                                                         attempts and and a a telephone
                                                                               telephone conversation
                                                                                            conversation with with Kathy
                                                                                                                   Kathy
as
as she   was en
    she was   en route
                  route toto court,    while the
                              court, while    the return
                                                    return claims
                                                             claims she       was served. (Appendix
                                                                        she was                  (Appendix at  at Tab 1,1,

000015).
000015). In anyany event,
                     event, whoever KathyKathy Brown
                                                 Brown is, is, she
                                                               she waswas served,          with the
                                                                            served, not with      the Original
                                                                                                       Original Petition
but with
but  with the
          the Petition to
                        to Modify.
                            Modify. (Appendix
                                        (Appendix at  at Tab 1, 1, 000015).
                                                                   000015).

                                                           11
                                                           11
53)
53) (underlining in original).
                    original). The Order of Probation for Residential
                                                          Residential Placement
                                                                      Placement

states
states that
       that the
            the “court
                "court finds
                       finds that
                             that it
                                  it is
                                     is contrary
                                        contrary to
                                                 to the
                                                    the child’s
                                                        child's welfare
                                                                welfare to
                                                                        to continue
                                                                           continue to
                                                                                    to


remain in the
          the home            Lawrence", and
              home of Camilla Lawrence”,     has an
                                         and has an “X”
                                                    "X" next
                                                        next to
                                                             to the
                                                                the blank
                                                                    blank

reading
reading “The parent/guardian/custodian exhibits
        "The parent/guardian/custodian exhibits aa pattern
                                                   pattern of being unable
                                                           of being unable to
                                                                           to


provide adequate
provide adequate supervision”.
                 supervision". (I
                               (I C.R.
                                  C.R. at
                                       at 55).
                                          55). The
                                               The Order
                                                   Order Extending
                                                         Extending Disposition
                                                                   Disposition

signed            2, 2015 contains
signed on January 2,      contains Camilla
                                   Camilla Blossom
                                           Blossom Lawrence’s
                                                   Lawrence's signature
                                                              signature on the
                                                                           the

“Parent” blank. (I
"Parent" blank. (I C.R.
                   C.R. at
                        at 57).
                           57). Likewise,
                                Likewise, the
                                          the next page is
                                              next page is signed by Camilla
                                                           signed by Camilla
                                                                      58).88
Blossom
Blossom Lawrence
        Lawrence on
                 on the blank “Parent/Guardian
                    the blank "Parent/Guardian Signature”.
                                               Signature". (I
                                                           (I C.R.
                                                              C.R. at
                                                                   at 58).


                              SUMMARY OF THE
                              SUMMARY        ARGUMENT
                                         THE ARGUMENT

        ISSUE ONE: The juvenile
                       juvenile court
                                court lacked personal jurisdiction over Appellant
                                      lacked personaljurisdiction

because the
because the record does
                   does not affirmatively
                            affirmatively show that at least
                                                       least one of his parents, his
                                                                    his parents, his

guardian,
guardian, or
          or his
             his custodian     served with summons
                 custodian was served      summons with the
                                                        the original petition

attached, nor does
attached,nor  does the
                   the record show waiver pursuant
                                          pursuant to
                                                   to Texas
                                                      Texas Family Code
                                                                   Code Section
                                                                        Section

53.06(e).
53.06(e).

        Unless the
        Unless the record affirmatively
                          affirmatively shows
                                        shows that at least
                                                      least one
                                                            one parent,
                                                                parent, guardian,
                                                                        guardian, or

custodian
custodian of aa juvenile
                juvenile is          served with the
                         is properly served      the summons
                                                     summons and
                                                             and a
                                                                 a copy
                                                                   copy of the
                                                                           the

original petition, or unless the
                   or unless the record shows waiver pursuant
                                        showswaiver  pursuant to
                                                              to Texas
                                                                 Texas Family Code
                                                                              Code

Section
Section 53.06(e),
        53.06(e), the juvenile court
                  the juvenile court does
                                     does not acquire jurisdiction, and
                                              acquire jurisdiction, and the
                                                                        the case
                                                                            case must


be
be   reversed
     reversedand
              and remanded.
                  remanded.

8
8
  As  with the
  As with   the other
                other similar blanks,
                              blanks, this
                                      this signature
                                           signature is
                                                      is also   preceded by
                                                          also preceded    by aa recitation that the
                                                                                                  the
conditions were explained
conditions were explained “to
                          "to me
                              me and
                                  and my
                                      my child”.
                                          child". (I
                                                  (I C.R.
                                                     C.R. at
                                                           at 43).
                                                              43). See, n. 3,
                                                                   See, n. 3, 4,
                                                                              4, 5,
                                                                                 5, and
                                                                                    and 6, supra.
                                                                                        6, supra.


                                                 12
                                                 12
      Here, the
            the record does
                       does not affirmatively
                                affirmatively show
                                              show service
                                                   service nor does
                                                               does it contain a
                                                                               a



statutory
statutory waiver.
          waiver. It
                  It is undisputed that
                     is undisputed that Appellant’s
                                        Appellant's father,
                                                    father, James
                                                            James Pertolanitz,
                                                                  Pertolanitz, was

not personally served,
               served, nor did he
                               he appear
                                  appear or
                                         or waive service. Service
                                                           Service on his wife is
                                                                      his wife is


ineffective because
            because she
                    she is
                        is not his
                               his general
                                   general agent
                                           agent and there is
                                                           is no
                                                              no showing that he
                                                                              he


made
made her his
         his agent
             agent for service    process. Kathy
                       service of process. Kathy Brown,
                                                 Brown, if she was Appellant’s
                                                           she was Appellant's

guardian
guardian or
         or custodian
            custodian (or even
                          even mother), was
                                        was apparently served with summons—but
                                            apparently served      summons-but

not with the
         the summons
             summons that had
                          had the
                              the original petition attached, making this
                                                                     this service
                                                                          service

ineffectual to
            to confer jurisdiction.
               confer jurisdiction.

      There
      There remains
            remains Camilla Brown Lawrence.
                                  Lawrence. While
                                            While she
                                                  she was served, there is
                                                                        is no
                                                                           no

clear
clear indication
      indication that
                 that she
                      she is,
                          is, in
                              in fact,
                                 fact, Appellant’s
                                       Appellant's mother or
                                                          or guardian
                                                             guardian or
                                                                      or custodian.
                                                                         custodian. In

fact,
fact, service
      service on her was
                     was defective because
                                   because the
                                           the summons was directed to Appellant,
                                               summonswas

not her, and
         and the
             the record does
                        does not show that she
                                           she answered
                                               answeredor
                                                        or appeared,
                                                           appeared, it is
                                                                        is as
                                                                           as if she
                                                                                 she


suffered
suffered aa default judgment. The order giving
                                        giving rise
                                               rise to
                                                    to this
                                                       this appeal
                                                            appeal finds that aa

different person is
different person is Appellant’s
                    Appellant's mother.
                                mother. The original adjudication judgment does
                                                                           does


not
not actually
    actually find
             find that
                  that Camilla
                       Camilla Brown
                               Brown Lawrence
                                     Lawrence is
                                              is Appellant’s
                                                 Appellant's mother,
                                                             mother, though
                                                                     though it
                                                                            it

states
states she
       she is,
           is, and
               and in any event
                          event such aa finding
                                        finding is
                                                is contradicted by the
                                                   contradicted by the later finding.
                                                                             finding.

The record contains
           contains six different signatures
                                  signatures from persons purporting to be
                                                                     to be


Appellant’s parent or
Appellant's parent or guardian,
                      guardian, and
                                and the
                                    the one
                                        one from the
                                                 the hearing
                                                     hearing at
                                                             at which Camilla


Brown Lawrence
      Lawrence allegedly appeared
                         appeared is utterly unlike later signatures
                                  is utterly                         that might be
                                                          signaturesthat        be

from her.
     her. The record simply fails to
                                  to show that Camilla Brown Lawrence is,
                                                                      is, in



                                         13
                                         13
fact,
fact, Appellant’s
      Appellant's mother, guardian,
                          guardian, or
                                    or custodian,
                                       custodian, and
                                                  and the
                                                      the court
                                                          court made,
                                                                made, at best,
                                                                      at best,


contradictory findings regarding
                       regarding the
                                 the same.
                                     same.


      Neither does
              does the
                   the record contain a
                                      a waiver of service
                                                  service of summons pursuant to
                                                             summonspursuant  to


Section
Section 53.06(e)
        53.06(e) of the
                    the Family Code.
                               Code. Such a
                                          a waiver may only be
                                                            be by
                                                               by written
                                                                  written

stipulation or
            or voluntary appearance
                         appearance at the
                                       the hearing
                                           hearing for which the
                                                             the summons was
                                                                 summons was

issued.
issued. None of the
                the documents
                    documents bearing
                              bearing the
                                      the signature
                                          signature of any of the people who
                                                              the people

could be Appellant’s
could be Appellant's parent,
                     parent, guardian,
                             guardian, or
                                       or custodian
                                          custodian is
                                                    is a written stipulation
                                                       a written stipulation of
                                                                             of

waiver of service. None of these writings can be
                           these writings     be voluntary appearances
                                                           appearances at the
                                                                          the

hearing-that is,
hearing—that        court-for which the
             is, in court—for       the summons
                                        summons was issued.
                                                    issued. None of the
                                                                    the

hearings
hearings in
         in the
            the reporter’s
                reporter's record
                           record show
                                  show Appellant’s parent, guardian,
                                       Appellant's parent, guardian, or
                                                                     or custodian
                                                                        custodian

appeared
appeared or
         or were even
                 even present,
                      present, and
                               and the
                                   the recitation in the
                                                     the judgment of adjudication is
                                                                                  is


therefore
therefore either false, or
                        or Camilla Brown Lawrence, whoever she
                                                           she is,
                                                               is, did
                                                                   did not

“appear”
"appear" as
         as that
            that term
                 term is understood in the
                      is understoodin  the law.

      Because
      Because the
              the record does
                         does not affirmatively
                                  affirmatively show service
                                                     service of the
                                                                the summons
                                                                    summons of

the
the original petition on the
                         the parent,
                             parent, guardian,
                                     guardian, or
                                               or custodian
                                                  custodian of Appellant, and because
                                                                          and because

the
the record does
           does not contain a
                            a waiver of service
                                        service of that summons,
                                                        summons, the
                                                                 the case
                                                                     case must be
                                                                               be

reversed
reversedand
         and remanded.
             remanded.




                                         14
                                         14
                                    ARGUMENT
                                    ARGUMENT

Law
Law

      Texas
      Texas Family Code
                   Code §
                        § 53.06(a)(2)
                          53.06(a)(2) requires
                                      requires the juvenile court
                                               the juvenile court to
                                                                  to direct the
                                                                            the

issuance
issuance of
         of summons
            summons to
                    to “the
                       "the child’s
                            child's parent,
                                    parent, guardian,
                                            guardian, or
                                                      or custodian”,
                                                         custodian", and service
                                                                         service

upon either parent
            parent is
                   is sufficient. In the Matter
                                         Matter of Edwards, 644
                                                ofEdwards,  644 S.W.2d
                                                                S.W.2d 815,
                                                                       815, 818
                                                                            818

      App.-Corpus Christi
(Tex. App.—Corpus Christi 1982,
                          1982, writ ref’d
                                     ref'd n.r.e.).
                                           n.r.e.). A party other than aa child may

waive service    summons, but only by
      service of summons,          by “written
                                      "written stipulation
                                               stipulation or
                                                           or by
                                                              by voluntary
                                                                 voluntary

appearance
appearance at
           at the
              the hearing.”
                  hearing." Tex.
                            Tex. Fam.
                                 Fam. Code
                                      Code §
                                           § 53.06(e).
                                             53.06(e).

      Service
      Service of summons
                 summons with the
                              the original petition is
                                                    is the
                                                       the act
                                                           act that confers


jurisdiction on the
jurisdiction        juvenile court.
                the juvenile court. In re
                                       re G.A.T.,
                                          G.A.T., 16
                                                  16 S.W.3d
                                                     S.W.3d 818,
                                                            818, 823       App.-
                                                                 823 (Tex. App.—

Houston [14th Dist.]
              Dist.] 2000, pet.
                           pet. denied);
                                denied); State
                                         State v.
                                               v. C.J.F.,
                                                  C.J.F., 183
                                                          183 S.W.3d
                                                              S.W.3d 841,
                                                                     841, 851
                                                                          851 (Tex.


App.-Houston [1st
App.—Houston [lst Dist.]
                  Dist.] 2005, pet.
                               pet. denied).
                                    denied). Likewise, where the
                                                             the record does
                                                                        does not

affirmatively
affirmatively show
              show service
                   service of the
                              the summons
                                  summons and original petition on the parent or
                                                                   the parent or

the juvenile, the
the juvenile,     juvenile court
              the juvenile court fails to
                                       to acquire jurisdiction if it is
                                          acquire jurisdiction       is the juvenile who
                                                                        the juvenile

is
is not served, In the Matter of M.D.R., 113
                  the Matter            113 S.W.3d
                                            S.W.3d 552,
                                                   552, 553       App.-
                                                        553 (Tex. App.—

Texarkana
Texarkana 2003, no
                no pet.), and fails to
                                    to acquire jurisdiction if it is
                                       acquire jurisdiction       is the parent who is
                                                                     the parent     is


not served
    servedand the parent does
              the parent does not waive service pursuant to
                                        service pursuant to the
                                                            the statute.
                                                                statute. Carlson v.
                                                                                 v.


State,
State, 151
       151 S.W.3d
           S.W.3d 643,               App.-Eastland 2004, no
                  643, 645-646 (Tex. App.—Eastland       no pet.); Tex. Fam.
                                                                        Fam.

Code
Code §
     § 53.06(e).
       53.06(e). The juvenile
                     juvenile court
                              court fails to
                                          to acquire jurisdiction if the
                                             acquire jurisdiction        parent is
                                                                     the parent is not




                                          15
                                          15
served
served and does
           does not waive service,
                          service, even
                                   even if the juvenile is
                                           the juvenile             served with
                                                        is properly served


summons
summonsand
        and the
            the original petition. Carlson, 151
                                            151 S.W.3d
                                                S.W.3d at 645.
                                                          645.

      Failure to
              to acquire jurisdiction over the
                 acquire jurisdiction      the case
                                               case means
                                                    means the
                                                          the adjudication order is
                                                                                 is


void and subject
         subject to
                 to collateral attack.
                               attack. In the Matter ofXB.,
                                              Matter of X.B., 369
                                                              369 S.W.3d
                                                                  S.W.3d 350,
                                                                         350, 352-
                                                                              352-

354       App.-Texarkana 2012, no
354 (Tex. App.—Texarkana       no pet.).
                                  pet.).

Application

      1. Neither
      1. Neither Appellant’s
                 Appellant's father
                             father nor
                                    nor Kathy Brown were were served
                                                              served with
                                                                      with the
                                                                           the
         summons and the original petition,
                                   petition, nor
                                             nor did
                                                 did they waive service

      It
      It is
         is indisputable
            indisputable that
                         that James
                              James Pertolanitz,
                                    Pertolanitz, Appellant’s
                                                 Appellant's alleged
                                                             alleged father, was not

           servedwith summons
personally served     summonsand
                              and the
                                  the original petition, nor did he
                                                                 he waive service
                                                                          service

by written
by written stipulation or
                       or voluntary appearance at
                                               at the
                                                  the adjudication hearing
                                                                   hearing or
                                                                           or any

other hearing.
      hearing. (Appendix at
                         at Tab 1,
                                1, 000001—000026;
                                   000001-000026; at
                                                  at Tab 4,
                                                         4, 000001—000002)
                                                            000001-000002)

(Volumes 2-8 of the Reporter's Record)
                the Reporter’s Record) (I
                                       (I C.R.
                                          C.R. at
                                               at 1-99).
                                                  1-99). The record shows
                                                                    shows one
                                                                          one

summons
summons directed
        directed to
                 to James
                    James that is
                               is served
                                  served on his wife, (Appendix at Tab 4,
                                            his wife,                  4,


000001—000002),
000001-000002), but this cannot substitute
                                substitute for personal
                                               personal service
                                                        service on James
                                                                   James himself

without some
without some evidence
             evidence that James’ wife was his
                           James' wife     his agent
                                               agent for service
                                                         service of process.
                                                                    process.

Graham v. McCord, 384
       v. McCord, 384 S.W.2d
                      S.W.2d 897,
                             897, 898            App.-San Antonio
                                  898 (Tex. Civ. App.—San Antonio 1964,
                                                                  1964, no
                                                                        no

writ) (“While
      ("While aa wife
                 wife is
                      is not a
                             a general
                               general agent
                                       agent of her husband…a
                                                    husband...a husband
                                                                husband can make
                                                                            make

his wife his
his wife his agent.”);
             agent."); Wilson
                       Wilson v.
                              v. Newton County,
                                        County, 269
                                                269 S.W.
                                                    S.W. 227, 228
                                                              228 (Tex. Civ.

App.-Beaumont 1925,
App.—Beaumont       no writ) (“Mrs.
              1925, no       ("Mrs. Wilson was aa necessary party to
                                                                  to the
                                                                     the

proceedings, and,
proceedings, and, such being true, the
                                   the notice must have been served
                                                   have been served upon her

                                        16
                                        16
personally, and
            and not by
                    by delivery to
                                to her husband.”);
                                       husband."); cf.
                                                   cf Tex. R.
                                                           R. Civ. P.
                                                                   P. 106(b)(1)
                                                                      106(b)(1)

(substituted service “by
(substituted service "by leaving aa true copy
                                         copy of the
                                                 the citation, with a
                                                                    a copy
                                                                      copy of the
                                                                              the

petition attached, with anyone over sixteen years of age
                                    sixteen years    age at the
                                                            the location specified
                                                                         specified in

such affidavit”
     affidavit" permitted only upon motion and affidavit
                                               affidavit showing, among
                                                                  among other

things, unsuccessful
        unsuccessful attempted
                     attempted service
                               service upon defendant
                                            defendant himself) and
                                                               and Tex. Fam.
                                                                        Fam.

Code
Code §
     § 51.17(a)
       51.17(a) (the Texas
                     Texas Rules
                           Rules of Civil Procedure,
                                          Procedure, with exceptions
                                                          exceptions not

applicable
applicable here,
           here, “govern proceedings under this
                 "govern proceedings            title"). Nothing shows
                                           this title”).         shows that she
                                                                            she


was his agent-even if we assume
    his agent—even       assume the process server
                                the process server spoke
                                                   spoke to
                                                         to James
                                                            James on
                                                                  on the phone,
                                                                     the phone,

nothing shows
        shows James
              James told the
                         the server
                             server his
                                    his wife
                                        wife could accept
                                                   accept service
                                                          service on his
                                                                     his behalf.

      It is
         is also
            also indisputable
                 indisputable that, whoever Kathy Brown is,
                                                        is, she         servedwith
                                                                was not served
                                                            she was


summons
summons and the
            the original petition (Appendix at
                                            at Tab 1,
                                                   1, 000015—000016),
                                                      000015-000016), nor did
                                                                          did

she
she waive service by written
          service by                     or voluntarily
                     written stipulation or voluntarily appear
                                                        appear at the
                                                                  the adjudication

hearing
hearing or                             2-8 of
        or any other hearing. (Volumes 2-8 of the
                                              the Reporter’s
                                                  Reporter's Record)
                                                             Record) (I
                                                                     (I C.R. at
                                                                             at 1-
                                                                                1-


99).
99). Finally,
     Finally, it is undisputable that Appellant was
                 is undisputable                    served with summons
                                                was served      summons and
                                                                        and the
                                                                            the

original petition, (Appendix at
                             at Tab 1,
                                    1, 000009—000010),
                                       000009-000010), although we might

wonder about
       about the                     served with aa summons
             the effect of him being served         summons directed to Camilla

Brown Lawrence rather
               rather than to himself.

      2.
      2. The record
              record does         affirmatively show that Camilla Brown
                       does not affirmatively
         Lawrence
         Lawrence is
                   is Appellant’s
                      Appellant's mother,
                                  mother, guardian,
                                          guardian, or
                                                    or custodian
                                                       custodian

      So, unless Appellant’s
      So, unless Appellant's mother,
                             mother, guardian,
                                     guardian, or
                                               or custodian     served with
                                                  custodian was served

summons
summons and
        and the
            the original petition (or waived service pursuant to
                                             service pursuant    the statute),
                                                              to the statute), the
                                                                               the

                                         17
                                         17
juvenile court
juvenile court never
               never acquired jurisdiction over his
                     acquired jurisdiction      his case,
                                                    case, the
                                                          the original adjudication

order and all subsequent
              subsequentorders are
                               are void, and the
                                             the case
                                                 case must be
                                                           be remanded for aa new
                                                              remandedfor

trial. Carlson, 151
                151 S.W.3d
                    S.W.3d at 645-646; In
                                       In the        ofXB.,
                                              Matter of
                                          the Matter    X.B., 369
                                                              369 S.W.3d
                                                                  S.W.3d at 354-

355.
355. We
     We know that Camilla Brown Lawrence was served
                                             served with summons
                                                         summons and
                                                                 and the
                                                                     the

original petition, (Appendix at
                             at Tab 1,
                                    1, 000007—000008),
                                       000007-000008), but what we do
                                                                   do not


know, and
      and what the
               the record does
                          does not affirmatively
                                   affirmatively show,
                                                 show, is
                                                       is whether she
                                                                  she is
                                                                      is


Appellant’s
Appellant's mother,
            mother, guardian,
                    guardian, or
                              or custodian. In the
                                 custodian. In     Matter of
                                               the Matter    M.D.R., 113
                                                          ofM.D.R.,  113 S.W.3d
                                                                         S.W.3d

at 553
   553 (record
       (record must affirmatively
                    affirmatively show service
                                       service of summons
                                                  summons and
                                                          and original petition).

Furthermore, because the
Furthermore, because     summons with which she
                     the summons                was served
                                            she was served is
                                                           is directed
                                                              directed to
                                                                       to


Appellant,
Appellant, “there
           "there can be no
                  can be no doubt
                            doubt that
                                  that aa complete
                                          complete discrepancy between the
                                                   discrepancy between the

defendant
defendant listed in the
                    the petition and
                                 and the
                                     the entity or person that the
                                                or person      the citation is
                                                                            is directed


to
to is
   is a
      a defect in service,”
                  service," Midstate Envtl. Servs.,
                                            Servs., LP v. Peterson, 435
                                                       v. Peterson, 435 S.W.3d
                                                                        S.W.3d 287,
                                                                               287,

          App.-Waco 2014, no
290 (Tex. App.—Waco       no pet.) (finding
                                   (finding defective service
                                                      service for numerous
                                                                  numerous

reasons
reasons under Texas
              Texas Rule of Civil Procedure in an
                                               an appeal
                                                  appeal from aa default

judgment), Tex. Fam.
                Fam. Code
                     Code §
                          § 51.17(a)
                            51.17(a) (the Texas Rules of Civil Procedure, with
                                          Texas Rules

exceptions
exceptions not
           not applicable
               applicable here,
                          here, “govern
                                "govern proceedings
                                        proceedings under this title”), Medeles v.
                                                               title"), Medeles v.


Nunez, 923
Nunez, 923 S.W.2d
           S.W.2d 659,
                  659, 662-663       App.-Houston [1st
                       662-663 (Tex. App.—Houston [lst Dist.] 1996, writ
                                                       Dist.] 1996,

denied)
denied) (finding
        (finding various defects in service
                                    service warranting reversal
                                                       reversal of default judgment,

including
including omission
          omission of
                   of one
                      one letter
                          letter from
                                 from the
                                      the defendant’s
                                          defendant's last
                                                      last name)
                                                           name) overruled on

other grounds by Barker CATV Const., Inc.
                                     Inc. v.
                                          v. Ampro, Inc., 989
                                                          989 S.W.2d
                                                              S.W.2d 789
                                                                     789 (Tex.


                                          18
                                          18
App.-Houston [1st
App.—Houston [lst Dist.]
                  Dist.] 1999,
                         1999, no
                               no pet.), so
                                         so even
                                            even if the
                                                    the record
                                                        record affirmatively
                                                               affirmatively

showed
showed she
       she is
           is Appellant’s
              Appellant's mother,
                          mother, service would still
                                  service would       be defective
                                                still be defective and
                                                                   and thus
                                                                       thus

insufficient
insufficient to
             to confer jurisdiction.9 Carlson, 151
                confer jurisdiction.           151 S.W.3d
                                                   S.W.3d at 645-646; In the Matter
                                                                             Matter

ofXB.,
of X.B., 369
         369 S.W.3d
             S.W.3d at 354-355.
                       354-355. Midstate and Medeles
                                             Medeles considered whether service
                                                     consideredwhether  service

was sufficient in view of default judgments; this case
                                                  case is
                                                       is analogous
                                                          analogous to
                                                                    to a
                                                                       a default



judgment because, as will be
         because, as      be shown
                             shown below, neither Camilla Brown Lawrence
                                                                Lawrence nor

anyone else
       else but Appellant and his
                              his attorney,
                                  attorney, ever
                                            ever appeared.
                                                 appeared. Thus, it is
                                                                    is as
                                                                       as if she
                                                                             she


suffered
suffered aa default judgment.

          The order giving
                    giving rise
                           rise to
                                to the
                                   the instant appeal
                                               appeal finds that aa different person,

Camilla
Camilla Blossum
        Blossum Lawrence,
                Lawrence, is
                          is Appellant’s
                             Appellant's mother.
                                         mother. (I
                                                 (I C.R.
                                                    C.R. at
                                                         at 64).
                                                            64). “We
                                                                 "We must

presume that statement
presume      statement correct
                       correct in the
                                  the absence
                                      absence of direct
                                                 direct proof of its falsity”.
                                                                     falsity".


9
  For
  For this
        this reason too,  too, even if the      the record
                                                      record showed
                                                                showed that Camilla Brown Lawrence,       Lawrence, although not
Appellant’s
Appellant's mother,
                 mother, was    was atat least
                                          least hishis “custodian”
                                                         "custodian" as  as that
                                                                             that term
                                                                                    term is is defined
                                                                                               defined in in the
                                                                                                               the Family
                                                                                                                    Family Code,
                                                                                                                               Code, seesee
Tex.
Tex. Fam.
      Fam. Code §       §  51.02(3)       (“‘Custodian’
                                          ("'Custodian'        means    the
                                                                        the   adult    with
                                                                                       with   whom
                                                                                              whom     the
                                                                                                       the   child  resides”),
                                                                                                                    resides"),     service
                                                                                                                                   service
would still
would            be defective
           still be   defective and  and the the juvenile
                                                    juvenile court      would not have
                                                                court would              have acquired         jurisdiction. But the
                                                                                                 acquired jurisdiction.                 the
record
record doesdoes not show,         beyond the
                       show, beyond            the fact
                                                     fact that Appellant
                                                                 Appellant and  and Camilla Brown Lawrence   Lawrence were were served
at
at the
   the same
         same address
                 address (both (both listed on    on the
                                                       the summons),
                                                            summons), that  that Appellant
                                                                                   Appellant resided
                                                                                                 resided withwith her atat the
                                                                                                                            the time
                                                                                                                                  time hehe
was served. (Appendix
was                 (Appendix at      at Tab 1,         000007-000010); see
                                                   1, 000007—000010);              see (I C.R.
                                                                                             C.R. atat 14)
                                                                                                        14) (reciting that Camilla
Brown
Brown Lawrence
            Lawrence is     is responsible
                                 responsible for     for supporting
                                                           supporting Appellant
                                                                          Appellant “while "while he  he resides
                                                                                                           resides at at [a
                                                                                                                          [a particular
address]”,
address]", but  but failing
                     failing to  to find
                                    find that
                                            that this
                                                    this was    his permanent
                                                          was his    permanent residence
                                                                                      residence or     where he
                                                                                                    or where     he resided
                                                                                                                     resided whenwhen he he
was served);
was   served); Garcia v.         v. Gutierrez,
                                    Gutierrez, 697 S.W.2d    S.W.2d 758, 760 (Tex.              App.-Corpus Christi
                                                                                       (Tex. App.—Corpus             Christi 1985,
                                                                                                                                 1985, nono
writ) (service
       (service not limited
                          limited to   to address
                                           address listed in the    the citation, as   as defendant
                                                                                           defendant may may be  be served wherever
he may
he  may be  be found). The    The State’s
                                     State's original        petition alleges
                                                  original petition      alleges the the same
                                                                                          same address
                                                                                                  address for      both (I
                                                                                                              for both   (I C.R.
                                                                                                                             C.R. at at 7),
                                                                                                                                         7),
but it is
but          well-settled that,
         is well-settled        that, inin general,
                                            general, pleadings, even if           if sworn
                                                                                      sworn to to or   verified, are
                                                                                                   or verified,     are not evidence.
                                                                                                                               evidence.
Laidlaw Waste
Laidlaw        Waste Sys.
                        Sys.      (Dallas),
                                  (Dallas), Inc.  Inc. v. v. City
                                                              City of Wilmer,
                                                                          Wilmer, 904 S.W.2d    S.W.2d 656, 656, 660 (Tex.(Tex. 1995)1995)
(“pleadings are
("pleadings      are   not    competent evidence,
                              competent        evidence,      even   if sworn or verified.").
                                                                        sworn      or  verified.”). Likewise,
                                                                                                        Likewise, there is nothing
                                                                                                                      there   is
in
in the
   the record
        record to  to show
                       show that that she
                                       she isis Appellant’s
                                                  Appellant's guardian,
                                                                  guardian, as   as that
                                                                                     that term
                                                                                           term isis defined
                                                                                                     defined in the the Family
                                                                                                                        Family Code.Code.
Tex.
Tex. Fam.
       Fam. Code Code §    §   51.02(4)       ("'Guardian'"
                                              (“‘Guardian’”        means
                                                                   means      the
                                                                              the    person
                                                                                     person     who,
                                                                                                who,    under
                                                                                                        under     court
                                                                                                                  court  order,
                                                                                                                         order,     is
                                                                                                                                    is  the
                                                                                                                                        the
guardian
guardian of the       person of the
                 the person            the child or       the public
                                                      or the   public oror private agency         with whom the
                                                                                        agency with                the child has has been
placed by
placed     by aa court.”).
                 court.").


                                                                    19
                                                                    19
Johnson v.
Johnson v. State,
           State, 72
                  72 S.W.3d
                     S.W.3d 346,
                            346, 349
                                 349 (Tex. Crim. App. 2002) (judgment reciting

the
the defendant “waived trial by
    defendant"waived        by jury").
                               jury”). But then, the
                                                 the original adjudication judgment

stated
stated (without directly finding)
                         finding) aa contrary conclusion:     Appellant’s
                                                              Appellant's “mother,
                                                                          "mother,

Camilla Brown Lawrence,
              Lawrence, also
                        also [was] present”.
                                   present". (I C.R. at 11)
                                                        11) (underlining in


original). So, “must
original). So, "must [we] presume
                          presume that statement
                                       statement correct
                                                 correct in the
                                                            the absence
                                                                absence of direct
                                                                           direct

proof of its falsity”? Johnson, 72
             falsity"? Johnson, 72 S.W.3d
                                   S.W.3d at 349.
                                             349. That same
                                                       same judgment recited that


“due
"due notice
     notice had
            had been
                been served
                     served on
                            on all
                               all parties
                                   parties for
                                           for the
                                               the time
                                                   time required
                                                        required by
                                                                 by law”.
                                                                    law". (I
                                                                          (I C.R.
                                                                             C.R. at
                                                                                  at


11).
11). So,
     So, must we presume
                 presume that statement
                              statement correct? Johnson,
                                                 Johnson, 72
                                                          72 S.W.3d
                                                             S.W.3d at
                                                                    at 349.
                                                                       349.

But, again, we have
     again, we have the
                    the later judgment finding
                        later judgment finding aa different person to
                                                  different person    be Appellant’s
                                                                   to be Appellant's

mother. (I C.R. at
                at 64); Johnson, 72
                   64); Johnson, 72 S.W.3d
                                    S.W.3d at 349.
                                              349. Not only that, but we have
                                                                         have at
                                                                              at


least six other persons whose
least                   whose signatures purport to
                              signaturespurport     be that
                                                 to be that of
                                                            of Appellant’s parent,
                                                               Appellant's parent,

and various persons
and various persons listed
                    listed as
                           as Appellant’s
                              Appellant's parent,
                                          parent, guardian,
                                                  guardian, or
                                                            or custodian.
                                                               custodian. (I C.R.
                                                                             C.R. at
                                                                                  at


10;
10; 17;
    17; 28;
        28; 31;
            31; 41;
                41; 43;
                    43; 57-58). And whether Camilla Brown Lawrence appeared
                                                                   appeared at

the
the original adjudication hearing
                          hearing or not, the
                                          the signature
                                              signature of whoever signed
                                                                   signed the
                                                                          the

stipulations
stipulations and
             and waiver
                 waiver (which
                        (which did
                               did not
                                   not waive
                                       waive service)
                                             service) as
                                                      as Appellant’s parent is
                                                         Appellant's parent is


wholly unlike any other signatures that might belong to
                        signaturesthat               to Camilla Brown Lawrence.
                                                                      Lawrence.

(I C.R. at 10
           10 and
              and 17
                  17 (June 14,
                           14, 2012 signatures);
                                    signatures); 28;
                                                 28; 31;
                                                     31; 41;
                                                         41; 43;
                                                             43; 57-58). In short,

the
the record does
           does not affirmatively
                    affirmatively show that Camilla Brown Lawrence is
                                                                   is


Appellant’s
Appellant's mother:
            mother: to
                    to the
                       the contrary,
                           contrary, the
                                     the record
                                         record contains what are,
                                                              are, at best, directly
                                                                   at best,


contradictory findings by the
                          the trial court
                                    court on
                                          on this
                                             this issue,
                                                  issue, and
                                                         and further reason
                                                                     reason to
                                                                            to doubt



                                         20
                                         20
that
that Camilla
     Camilla Brown
             Brown Lawrence
                   Lawrence is
                            is Appellant’s
                               Appellant's mother
                                           mother since
                                                  since multiple people signed
                                                        multiple people signed

as
as his
   his parent.
       parent.

      She
      She cannot
          cannot be
                 be Appellant’s
                    Appellant's guardian
                                guardian because
                                         because the
                                                 the record
                                                     record does
                                                            does not contain a
                                                                             a



court
court order stating
            stating as
                    as much, nor a
                                 a court
                                   court order placing Appellant with her before
                                                                          before she
                                                                                 she


                summons. Tex.
    served with summons.
was served               Tex. Fam.
                              Fam. Code
                                   Code §
                                        § 51.02(4)
                                          51.02(4) (“‘Guardian’”
                                                   ("'Guardian"' means
                                                                 means the
                                                                       the

person who, under
person      under court
                  court order, is
                               is the
                                  the guardian
                                      guardian of the
                                                  the person
                                                      person of the
                                                                the child or
                                                                          or the
                                                                             the

public or
public or private
          private agency      whom the
                  agency with whom the child
                                       child has been placed
                                             has been        by aa court.”);
                                                      placed by              see
                                                                   court."); see

footnote 9, supra.
         9, supra.    Neither does
                              does the
                                   the record affirmatively
                                              affirmatively show that she
                                                                      she is
                                                                          is


Appellant’s
Appellant's custodian,
            custodian, as
                       as that
                          that term
                               term is
                                    is defined
                                       defined in
                                               in the
                                                  the Family
                                                      Family Code.
                                                             Code. Tex.
                                                                   Tex. Fam.
                                                                        Fam. Code
                                                                             Code

§§ 51.02(3) (“‘Custodian’
            ("'Custodian' means
                          means the
                                the adult      whom the
                                    adult with whom the child
                                                        child resides”); see
                                                              resides"); see

footnote 9,
         9, supra.
            supra. The record shows
                              shows that Appellant and Camilla Brown Lawrence

were served
     served at the
               the same
                   same address
                        address (both listed on the
                                                the summons),
                                                    summons), but it does
                                                                     does not


follow                resided with her at the
follow that Appellant resided             the time he was served. (Appendix at
                                                   he was                   at Tab


1,
1, 000007—000010).
   000007-000010). While
                   While the
                         the Order of Probation of June
                                                   June 14,
                                                        14, 2012 places
                                                                 places

Appellant
Appellant “on probation in
          "on probation in the
                           the custody
                               custody of
                                       of Camilla
                                          Camilla Brown
                                                  Brown Lawrence
                                                        Lawrence at
                                                                 at [the
                                                                    [the same
                                                                         same


address
address at which they were served],
                           served], this
                                    this likewise is
                                                  is not a
                                                         a finding
                                                           finding that Appellant

resided with her at
resided          at the
                    the time he was served. (I
                             he was         (I C.R. at
                                                    at 13-14)
                                                       13-14) (reciting that Camilla

Brown
Brown Lawrence
      Lawrence is
               is responsible
                  responsible for
                              for supporting
                                  supporting Appellant
                                             Appellant “while
                                                       "while he
                                                              he resides
                                                                 resides at
                                                                         at [a
                                                                            [a


particular address]”,
particular            but failing
           address]", but failing to
                                  to find
                                     find that this
                                               this was his permanent residence or
                                                        his permanent           or

where he
      he resided      he was served). The
         resided when he              The State’s
                                          State's original petition alleges
                                                  original petition alleges the
                                                                            the


                                         21
                                         21
same
same address
     address for both (I C.R. at 7),
                                 7), but it is
                                            is well-settled that, in general, pleadings,
                                                                     general,pleadings,

even
even if sworn to
              to or verified,
                    verified, are
                              are not evidence. Laidlaw Waste
                                      evidence. Laidlaw Waste Sys.
                                                              Sys. (Dallas), Inc.
                                                                             Inc. v.
                                                                                  v.


        Wilmer, 904
City of Wilmer, 904 S.W.2d
                    S.W.2d 656,
                           656, 660
                                660 (Tex.
                                    (Tex. 1995)
                                          1995) (“pleadings
                                                ("pleadings are
                                                            are not
                                                                not competent
                                                                    competent

evidence, even
evidence, even if sworn
                  sworn or verified.”). Finally,
                        or verified."). Finally, even
                                                 even if the
                                                         the above were sufficient
                                                             abovewere  sufficient to
                                                                                   to


show that Camilla Brown Lawrence,
                        Lawrence, whatever
                                  whatever else
                                           else she
                                                she might be,
                                                          be, is
                                                              is at
                                                                 at least
                                                                    least

Appellant’s
Appellant's custodian,
            custodian, service
                       service on
                               on her was defective
                                  her was defective because
                                                    because the
                                                            the summons
                                                                summons with

which she
      she was
          was served
              served was directed
                         directed to
                                  to Appellant, and
                                                and thus this
                                                         this service
                                                              service was

insufficient
insufficient to
             to confer jurisdiction. Midstate Envtl. Servs., 435
                confer jurisdiction.                         435 S.W.3d
                                                                 S.W.3d at 290;
                                                                           290; Tex.

Fam.
Fam. Code
     Code §
          § 51.17(a); Medeles, 923
            51.17(a); Medeles, 923 S.W.2d
                                   S.W.2d at
                                          at 662-663; Carlson, 151
                                                               151 S.W.3d
                                                                   S.W.3d at

645-646; In the
            the Matter ofXB.,
                Matter of X.B., 369
369 S.W.3d at 354-355. As will be
                                    S.W.3d at                  be shown
                                                                  shown below,

the
the record does
           does not affirmatively
                    affirmatively show that Camilla Brown Lawrence appeared
                                                                   appeared in

the
the suit, so
          so it is
                is as
                   as if she
                         she suffered
                             suffered aa default judgment.

        3.
        3. The record
               record does
                      does not contain
                               contain aa statutory waiver of service by anyone
           who
           who could
               could be
                     be Appellant’s
                        Appellant's mother,
                                    mother, guardian,
                                             guardian, or
                                                       or custodian
                                                          custodian

       Neither does
               does the
                    the record contain a
                                       a waiver of service
                                                   service of summons
                                                              summons of the
                                                                         the

original petition pursuant
                  pursuant to Texas
                              Texas Family Code
                                           Code §
                                                § 53.06(e) by anyone who could
                                                  53.06(e) by

be
be   Appellant’s
     Appellant's mother,
                 mother, guardian,
                         guardian, or
                                   or custodian.
                                      custodian. That statute
                                                      statute allows aa party other

than
than aa child
        child to waive service
              to waive         by “written
                       service by "written stipulation or by voluntary
                                                       or by voluntary appearance
                                                                       appearance at

the
the hearing.”
    hearing." Tex. Fam.
                   Fam. Code
                        Code §
                             § 53.06(e)
                               53.06(e) (emphasis
                                        (emphasisadded).
                                                  added).

        The only summonses containing the
                 summonsescontaining  the original petition were those
                                                                 those issued
                                                                       issued for

the
the original adjudication hearing
                          hearing in June
                                     June 2012. (Appendix at
                                                          at Tab 1, 000001-
                                                                 1, 000001—


                                            22
                                            22
000010).
000010). The rest
             rest were for petitions to
                                     to modify,
                                        modify, (Appendix at
                                                          at Tab1, 000011-
                                                             Tabl, 000011—

000026),
000026), so       even if validly served
         so they, even            served on aa proper person
                                                      person under Section
                                                                   Section

53.06(a)(2),       be insufficient
53.06(a)(2), would be insufficient to
                                   to confer jurisdiction. In re
                                      confer jurisdiction.    re G.A.T.,
                                                                 G.A. T., 16
                                                                          16 S.W.3d
                                                                             S.W.3d

at 823;
   823; State
        State v.
              v. C.J.F.,
                 C.J.F., 183
                         183 S.W.3d
                             S.W.3d at
                                    at 851.
                                       851.

      None of
      None of the
              the documents
                  documents signed by anyone
                            signed by        purporting to
                                      anyone purporting    be Appellant’s
                                                        to be Appellant's

parent, guardian,
parent, guardian, or
                  or custodian
                     custodian are
                               are written stipulations of waivers of service
                                                                      service of

summons of the original
summonsofthe            petition. Tex. Fam.
               original petition.      Fam. Code
                                            Code §
                                                 § 53.06(e);
                                                   53.06(e); (I C.R. at
                                                                     at 10;
                                                                        10; 17;
                                                                            17; 28;
                                                                                28;

31;
31; 41;
    41; 43;
        43; 57-58). Neither, for that matter,
                                      matter, are
                                              are they
                                                  they waivers of service
                                                                  service of anything

at all. (I
        (I C.R. at
                at 10;
                   10; 17;
                       17; 28;
                           28; 31;
                               31; 41;
                                   41; 43;
                                       43; 57-58). As such, they do
                                                                 do not constitute
                                                                        constitute

waivers of service
           service by written
                      written stipulation. Tex. Fam.
                                                Fam. Code
                                                     Code §
                                                          § 53.06(e).
                                                            53.06(e). And even
                                                                          even if

they
they were, none of these
                   these documents
                         documents contain findings by
                                                    by the
                                                       the court
                                                           court that whoever

these persons are
these persons     who are
              are who are signing
                          signing the
                                  the documents
                                      documents are
                                                are in
                                                    in fact
                                                       fact Appellant’s
                                                            Appellant's mother,
                                                                        mother,

guardian,
guardian, or
          or custodian.
             custodian.

      Likewise, the
                the record does
                           does not show waiver by
                                                by voluntary appearance
                                                             appearance at the
                                                                           the

hearing for
         for which the summons with the original
                   the summons                   petition was
                                        original petition was issued.            The

reporter’s
reporter's record,
           record, in
                   in fact,
                      fact, is
                            is devoid
                               devoid of
                                      of the
                                         the appearance,
                                             appearance, or
                                                         or even presence, of
                                                            even presence, of anyone
                                                                              anyone

on
on Appellant’s
   Appellant's “side”
               "side" except
                      except Appellant and
                                       and his
                                           his counsel. (Volumes 2-8 of the
                                                                        the

Reporter’s
Reporter's Record).
           Record). In particular, the
                                   the arraignment
                                       arraignment and plea hearing
                                                            hearing do
                                                                    do not show
                                                                           show

the
the appearance
    appearance or presence of anyone for Appellant other than Appellant and
               or presence                                              and his
                                                                            his

counsel.
counsel. (Volumes
         (Volumes 2
                  2 and
                    and 3
                        3 of
                          of the
                             the Reporter’s
                                 Reporter's Record).
                                            Record).


                                         23
                                         23
       Now, the
       Now, the judgment adjudicating guilt              Appellant's “mother,
                                      guilt recites that Appellant’s "mother,

              Lawrence, also
Camilla Brown Lawrence, also [was] present”. (I
                             [was] present". (I C.R.
                                                C.R. at
                                                     at 11)
                                                        11) (Appendix
                                                            (Appendix at
                                                                      at Tab
                                                                         Tab 2,
                                                                             2,


000001).
000001). But there are
                   are three reasons
                             reasons why this does
                                              does not constitute
                                                       constitute aa voluntary

appearance
appearance at the
              the hearing
                  hearing for which the
                                    the summons
                                        summons with the
                                                     the original petition was
                                                                           was
·       10
        10
issued.
issued.

       First, as
              as shown
                 shown above,
                       above, the
                              the court
                                  court made
                                        made contradictory findings about
                                                                    about who

Appellant’s
Appellant's mother
            mother is,
                   is, and
                       and the
                           the record
                               record does
                                      does not
                                           not clearly
                                               clearly show
                                                       show who
                                                            who his
                                                                his mother
                                                                    mother is.
                                                                           is. (I
                                                                               (I

C.R. at 10;
        10; 11;
            11; 17;
                17; 28;
                    28; 31;
                        31; 41;
                            41; 43;
                                43; 57-58; 64)
                                           64) (Appendix at
                                                         at Tab 2).
                                                                2). The court
                                                                        court never
                                                                              never

found that she
           she was his
                   his guardian
                       guardian or
                                or custodian
                                   custodian either. So,
                                                     So, it is
                                                            is not at
                                                                   at all clear that, if


Camilla
Camilla Brown
        Brown Lawrence
              Lawrence did
                       did appear
                           appear in
                                  in court,
                                     court, she
                                            she is
                                                is Appellant’s
                                                   Appellant's mother,
                                                               mother, guardian,
                                                                       guardian,

or
or custodian.
   custodian. Tex. Fam.
                   Fam. Code
                        Code §
                             § 53.06(e).
                               53.06(e).

       Second, the
       Second,     judgment’s recitation
               the judgment's recitation is
                                         is contradicted by the
                                            contradicted by the record,
                                                                record, and
                                                                        and is
                                                                            is


therefore
therefore shown
          shown to be false. Johnson,
                to be        Johnson, 72
                                      72 S.W.3d
                                         S.W.3d at 349. Not only
                                                   349. Not only is
                                                                 is the
                                                                    the reporter’s
                                                                        reporter's

record devoid of any indication of even
                                   even the
                                        the mere
                                            mere presence, much less
                                                                less the
                                                                     the general
                                                                         general

appearance, of anyone other than Appellant and
                                           and his
                                               his counsel, (Volumes 2
                                                                     2 and
                                                                       and 3
                                                                           3 of



the
the Reporter’s
    Reporter's Record),
               Record), but the
                            the docket sheet fails to
                                                   to show the
                                                           the appearance
                                                               appearance of

Camilla Brown Lawrence
              Lawrence or
                       or anyone else.
                                 else. Tex. R.
                                            R. Civ. P.
                                                    P. 120
                                                       120 (defendant
                                                           (defendant may

enter
enter his
      his appearance
          appearance in
                     in open
                        open court,
                             court, and
                                    and “[s]uch
                                        "[s]uch appearance
                                                appearance shall be
                                                                 be noted by the
                                                                    noted by the

10
io
   Of course, if the
                  the record  affirmatively showed
                      record affirmatively    showed that
                                                      that Camilla Brown
                                                                    Brown Lawrence    was validly
                                                                            Lawrence was
served
served and
        and is
             is Appellant’s
                Appellant's mother,
                             mother, guardian,
                                       guardian, or
                                                 or custodian,
                                                    custodian, then whether she
                                                                              she appeared or
                                                                                            or not
would be
would  be immaterial. However, as  as argued above, the
                                                    the record affirmatively shows
                                                        record affirmatively shows neither fact,
                                                                                           fact, so
                                                                                                 so
whether she
         she appeared or
                       or not matters.
                              matters.

                                                24
                                                24
judge upon his
           his docket
               docket and
                      and entered
                          entered in the
                                     the minutes,
                                         minutes, and
                                                  and shall have
                                                            have the
                                                                 the same
                                                                     same force
                                                                          force

and
and effect as
           as if the
                 the citation had been duly issued
                              had been      issued and
                                                   and served
                                                       served as          by law.”);
                                                              as provided by law.");

Tex. Fam.
     Fam. Code
          Code §
               § 51.17(a)
                 51.17(a) (the
                          (the Texas
                               Texas Rules
                                     Rules of Civil
                                              Civil Procedure,
                                                    Procedure, with exceptions
                                                                    exceptions

    applicable here,
not applicable here, “govern proceedings under
                     "govern proceedings under this
                                               this title”);
                                                    title"); (I C.R. at
                                                                     at 96-97). As


such,
such, the judgment’s boilerplate
      the judgment's boilerplate recitation
                                 recitation is
                                            is false. Johnson,
                                                      Johnson, 72
                                                               72 S.W.3d
                                                                  S.W.3d at 349.
                                                                            349.

             the “mere
      Third, the       presence of
                 "mere presence of aa party
                                      party or
                                            or his
                                               his attorney
                                                   attorney in
                                                            in the
                                                               the courtroom
                                                                   courtroom at
                                                                             at the
                                                                                the

time of aa hearing
           hearing or
                   or a
                      a trial, where neither participates
                                             participates in the prosecution or
                                                             the prosecution or defense
                                                                                defense

   the action,
of the action, is
               is not
                  not an
                      an appearance.”
                         appearance." Smith
                                      Smith v. Amarillo Hosp. Dist.,
                                            v. Amarillo       Dist., 672
                                                                     672 S.W.2d
                                                                         S.W.2d

615,
615, 617       App.-Amarillo 1984,
     617 (Tex. App.—Amarillo       no writ). Rather,
                             1984, no        Rather, “the
                                                     "the party must seek aa

judgment or
         or a
            a decision by
                       by the
                          the court
                              court on some
                                       some question.”
                                            question." Seals
                                                       Seals v.
                                                             v. Upper Trinity
                                                                      Trinity

Reg’l Water
Reg'l Water Dist., 145
                   145 S.W.3d
                       S.W.3d 291,           App.-Fort Worth 2004, pet.
                              291, 296 (Tex. App.—Fort             pet.

dism’d).
dism'd). In-court actions
                  actions that constitute
                               constitute aa general
                                             general appearance
                                                     appearance include examining

witnesses or
witnesses or offering testimony, Id.    297, and
                                 Id. at 297, and even
                                                 even announcing
                                                      announcing “not
                                                                 "not ready”.
                                                                      ready".

McEntire v.
McEntire    McEntire, 706
         v. McEntire, 706 S.W.2d
                          S.W.2d 347,
                                 347, 349       App.-San Antonio
                                      349 (Tex. App.—San         1986, writ
                                                         Antonio 1986,

dism’d)
dism'd) (“We
        ("We are
             are of the
                    the opinion that appellant,
                                     appellant, by showing up
                                                           up to
                                                              to announce that he
                                                                               he


was not ready, made
               made his
                    his appearance
                        appearance to
                                   to the
                                      the court,
                                          court, and
                                                 and waived his complaint as
                                                                          as to
                                                                             to


the         service."). “On
the lack of service.”). "On the
                            the other hand, a
                                            a party who is
                                                        is a
                                                           a silent figurehead
                                                                    figurehead in the
                                                                                  the

courtroom, observing
           observing the proceedings without
                     the proceedings without participating, has not" made
                                                            has not” made an
                                                                          an


appearance. Seals,
            Seals, 145
                   145 S.W.3d
                       S.W.3d at
                              at 297.
                                 297. Thus, in the
                                               the absence
                                                   absence of something
                                                              something more

than
than aa silent
        silent record,
               record, Camilla
                       Camilla Brown
                               Brown Lawrence
                                     Lawrence did
                                              did not waive service
                                                  not waive         by “voluntary
                                                            service by "voluntary


                                          25
                                          25
appearance
appearance at
           at the
              the hearing”
                  hearing" held on the
                                   the original petition.      Tex. Fam.
                                                                    Fam. Code
                                                                         Code §
                                                                              §

53.06(e).
53.06(e).

      While
      While aa “general
               "general appearance
                        appearance is
                                   is normally
                                      normally in
                                               in the
                                                  the form
                                                      form of
                                                           of an
                                                              an answer
                                                                 answer to
                                                                        to the
                                                                           the

       made in
claims made in the
               the suit”,
                   suit", Seals,
                          Seals, 145
                                 145 S.W.3d
                                     S.W.3d at
                                            at 296,
                                               296, the
                                                    the Family Code precludes the
                                                               Code precludes the

possibility of voluntarily
possibility    voluntarily appearing
                           appearing in aa juvenile
                                           juvenile proceeding
                                                    proceeding in writing unless
                                                                          unless the
                                                                                 the

writing is
        is a
           a “written
             "written stipulation” waiving service.
                      stipulation" waiving service. Tex.
                                                    Tex. Fam.
                                                         Fam. Code
                                                              Code §
                                                                   § 53.06(e).
                                                                     53.06(e).

This is
     is because
        because the
                the statute
                    statute does     say “voluntary
                            does not say "voluntary appearance” simpliciter, but
                                                    appearance" simpliciter,

rather,
rather, requires
        requires the voluntary appearance
                 the voluntary appearance to be made
                                          to be made “at
                                                     "at the
                                                         the hearing”,
                                                             hearing", that
                                                                       that is,
                                                                            is, in
                                                                                in

court. Id. Thus,
court. Id. Thus, any writings that
                 any writings that are
                                   are not
                                       not “written
                                           "written stipulations”
                                                    stipulations" signed by anyone
                                                                  signed by anyone

who could be
          be a parent, guardian,
             a parent, guardian, or
                                 or custodian do not
                                    custodian do not constitute
                                                     constitute aa “voluntary
                                                                   "voluntary

appearance
appearance at
           at the
              the hearing”.
                  hearing".     Id.
                                Id.   Hence, even
                                             even if the
                                                     the Plea
                                                         Plea of True, Waiver,

Stipulation
Stipulation &
            & Judicial
              Judicial Confession
                       Confession is
                                  is signed by Appellant’s
                                     signed by             parent or
                                               Appellant's parent or guardian
                                                                     guardian or
                                                                              or

custodian
custodian (it does
              does not appear
                       appear to be signed
                              to be        by Camilla Brown Lawrence,
                                    signed by               Lawrence, at
                                                                      at any


rate), it cannot constitute
                 constitute aa voluntary appearance
                                         appearance under the
                                                          the plain meaning
                                                                    meaning of the
                                                                               the

statute.
statute. Tex. Fam.
              Fam. Code
                   Code §
                        § 53.06(e)
                          53.06(e) (I
                                   (I C.R. at 8-10).
                                              8-10).

Conclusion
Conclusion

      The
      The record
          record does
                 does not
                      not affirmatively
                          affirmatively show
                                        show Appellant’s parent, guardian,
                                             Appellant's parent, guardian, or
                                                                           or

custodian
custodian was served with summons
          was served      summons and
                                  and the
                                      the original petition. Neither does
                                                                     does the
                                                                          the

record affirmatively
       affirmatively show aa statutory
                             statutory waiver of service by his
                                                 service by     parent, guardian,
                                                            his parent, guardian, or
                                                                                  or

custodian.
custodian. As such, the juvenile court
                    the juvenile court failed to
                                              to acquire jurisdiction, so
                                                 acquire jurisdiction, so the
                                                                          the


                                         26
                                         26
adjudication order and all subsequent
                           subsequentorders are
                                            are void. Therefore,
                                                      Therefore, the
                                                                 the case
                                                                     case must be
                                                                               be

reversed
reversedand
         and remanded.
             remanded.

                                       PRAYER
                                       PRAYER

      WHEREFORE, PREMISES CONSIDERED,
                          CONSIDERED, Appellant asks
                                                asks this
                                                     this Court to
                                                                to


REVERSE and REMAND.
            REMAND.

                                         Respectfully submitted:
                                                      submitted:

                                         /s/ Justin
                                         /s/ Justin Bradford Smith
                                         Justin
                                         Justin Bradford Smith
                                         Texas
                                         Texas Bar No. 24072348
                                                        24072348

                                         Harrell, Stoebner, &
                                                            & Russell,
                                                              Russell, P.C.
                                                                       P.C.
                                         2106 Bird
                                              Bird Creek
                                                    Creek Drive
                                         Temple, Texas
                                                  Texas 76502
                                                        76502
                                         Phone: (254) 771-1855
                                                       771-1855
                                         FAX:
                                         FAX: (254) 771-2082
                                                      771-2082
                                         Email: justin@templelawoffice.com
                                                justin@templelawoffice.com

                                         ATTORNEY
                                         ATTORNEY FOR APPELLANT
                                                      APPELLANT




                       CERTIFICATE OF COMPLIANCE
                       CERTIFICATE    COMPLIANCE

       I hereby certify
                  certify that, pursuant
                                pursuant to
                                          to Rule 9  9 of the
                                                           the Texas
                                                                Texas Rules
                                                                      Rules of Appellate
Procedure,
Procedure, Appellant’s
             Appellant's Brief
                            Brief contains
                                   contains 5,078
                                             5,078 words, exclusive of the    the caption,
identity of parties
              parties and
                        and counsel, statement
                                       statement regarding
                                                    regarding oral argument,
                                                                     argument, table of
contents, index of authorities,
                     authorities, statement
                                  statementofof the
                                                the case,
                                                     case, statement  of issues
                                                            statementof         presented,
                                                                         issues presented,
statement
statement of jurisdiction,
                jurisdiction, statement
                               statement of procedural
                                              procedural history, signature,
                                                                     signature, proof of
service, certification,
         certification, and certificate of compliance.
                                           compliance.


                                                /s/ Justin
                                                /s/ Justin Bradford Smith
                                                Justin
                                                Justin Bradford Smith

                                           27
                                           27
                       CERTIFICATE OF SERVICE
                       CERTIFICATE    SERVICE

      I hereby
        hereby certify
               certify that on December
                               December 7,
                                        7, 2015, a
                                                 a true and correct
                                                            correct copy of

Appellant’s
Appellant's Amended
            Amended Brief
                    Brief was forwarded to
                                        to the
                                           the counsel below by
                                                             by eservice:

      Bastrop
      Bastrop County District
                         District Attorney
      Greg Gilleland
      Kirsten Ruehman
              Ruehman
      804
      804 Pecan
          Pecan Street
                  Street
      Bastrop,
      Bastrop, TX
               TX 78602
                    78602
      Phone: 512-581-7125
              512-581-7125
      Fax: 512-581-7133
           512-581-7133
      Email: kirsten.ruehman@co.bastrop.tx.us
              kirsten.ruehman@co.bastrop.tx.us
      Email: greg.gilleland@co.bastrop.tx.us
              greg.gilleland@co.bastrop.tx.us

                                           /s/ Justin
                                           /s/ Justin Bradford Smith
                                           Justin
                                           Justin Bradford Smith




                                      28
                                      28
APPENDIX
APPENDIX




   29
   29
                   CAUSE NO. 03-15-00276-CV

      IN THE MATTER OF         §    IN THE JUVINILE
                               §
      C.P.,                    §    COURT OF
                               §
      A CHILD                  §   BASTROP COUNTY, TX



                          INDEX

Tab
1               Summons and Returns
2               Judgements/ Orders
3               Texas Family Code 53.06
4               Omitted Summons for James
                Pertolanitz
      TA B 1
      (ON E)

SUMMONS AND RETURNS
                                                                       CAUSE NO. J-2790

    IN THE MATTER OF                                                         *
                                                                                             IN THE JUVENILE
                                                                             *
                                                                                             COURT OF
    A CHILD                                                          *
                                                                                BASTROP COUNTY, TEXAS
                                                        SUMMONS AND NOTICE TO SHOW CAUSE
    TO ANY PEACE OFFICER IN THE STATE OF
                                         TEXAS--GREETINGS:YOU ARE HEREBY COMMANDED TO
    SUMMON:




    TO APPEAR IN PERSON before the Honorable Juvenile Court of
                                                                      Bastrop County, Texas, Second Floor                   of Bastrop
    County Courthouse, in the City of Bastrop, Texas, on the June 05, 2012, at
                                                                                              8:30 o'clock A.M.; THEN AND THERE to
    answer        the allegations   ofthe       Original Petition/Motion to Transferfiled and attached hereto in which said child aforesaid

    (X)       alleged to have engaged in delinquent conduct/conduct indicating a need for
             is
                                                                                          supervision;
    0   is alleged to have violated the Court's considerations of Probation and
         this hearing is to determine whetherabove named child should be committed to
                                                                                          the Texas Youth Commission.
O       to settle matters conceming an order of Restitution.
O       to settle matters conceming Motion to Modify Disposition.
O       to settle matters conceming the Disposition.


A copy of said petition is attached hereto. FURTHER if restitution or child support is requested in this case
                                                                                                                 you are
commanded to appear in order to show cause why you should not be ordered to make restitution
                                                                                                     pursuant to Family Code
Sect. 54.041 to the above victim(s) in the aforesaid offense(s) listed within said Petition
                                                                                            or pay child support, if applicable.

Each parent  of a child, each managing and possessory conservator of a child, each court appointed custodian of a child,
and a guardian  of the person of a child is required to attend the hearing in accordance with Section 51.115(a) of the Texas
Family Code. A person who receives the notice of the hearing, and who fails to attend the hearing may be punished by the
Court for contempt by a fine of not less than $ 100.00 and not more than $1000.00. In addition to or in lieu
                                                                                                               of contempt,
the      Court may order the       person to receive counseling or to attend an educational        course on the duties and responsibilities
of parents          and skills and techniques in raising children.

YOU,                     ARE HEREBY ORDEREDto bring, as set forth in this Summons, the child in this above
entitled cause number to the hearing as the petition alleges the child engaged in delinquent conduct/conduct
                                                                                                             indicating a
need for supervision. A person who violates this order may be proceeded against by the issuance of a writ
                                                                                                          of attachment
or contempt proceedings as set forth in Section 53.08 and 54.07 ofthe Texas Family Code.


HEREIN FAIL NOT, but make due                         return   of this writ. WITNESS BY SIGNATURE AND OFFICIAL SEAL,               on this the
              of May, 2012.
on this the 16th day


SARAH LOUCKS, DISTRICT CLERK
B    OP CO      TEXAS


d            d6signated and sitting             a
JuvenileCourt          in said Coun         .




                                                                                                                                  000001
                                                                              RETURN
Came to hand the                   day   of               ,   20   __;
                                                                              at            o'clock   _.M. and   executed the   day   of
             .   20    at          o'clock     .M. by delivered/mailing            to the   within
named                                                                    at                                          in
County,    Texas; in person,a true copy        of this INSTRUMENTand                 tendering said witness      the sum   of
$                     .FEES-SUMMONS.....
MILAGE(                            )
                                       TITLE

TOTAL.......................   S




                                                                                                                                      000002
                                                                CAUSE NO. J-2790
    IN THE MATTER OF                                                      *
                                                                                           IN THE JUVENILE
                                                                         *
                                                                                           COURT OF
    A CHILD                                                 *
                                                                       BASTROP COUNTY, TEXAS
                                               SUMMONS AND NOTICE TO SHOW CAUSE

    TO     ANY PEACE OFPICERIN THE STATE OF TEXAS-GREETINGS:
                                                             YOU ARE HEREBY COMMANDED TO
    SUMMON:




 TO APPEAR IN PERSON before the HonorableJuvenileComt of
                                                                     Bastrop County, Texas, Second Floor of Bastrop
 County Courthouse, in the City of Bastrop, Texas, on the June 05,
                                                                     2012, at 8:30 o'clock A.M.; THEN AND THERE to
 answer the allegations ofthe Original Petition/Motion to
                                                          Transfer filed and attached hereto in which said child aforesaid

 (X)     alleged to have engaged in delinquent conduct/conduct indicating a need for
           is
                                                                                     supervision;
0     alleged to have violated the Court's considerations of Probation and
      is
    this hearing is to determine whether above named child should be committed
                                                                                  to the Texas Youth Commission.
O to settle matters concerning an order of Restitution.
() to settle matters concerning Motion to Modify Disposition.
() to settle matters concerning the Disposition.


A copy of said petition is attached hereto. FURTHER if restitution or child support is
                                                                                           requested in this case you are
commanded to appear in order to show cause why you should not be ordered to make
                                                                                           restitution pursuant to Family Code
Sect. 54.041 to the above victim(s) in the aforesaid offense(s) listed within
                                                                              said Petition or pay child support, if applicable.

Each parent        of a child,
                       each managing and possessory conservator of a child, each court appointed
                                                                                                       custodian of a child,
and a guardian of the person of a child is required to attend the hearing in accordance with Section 51.115(a) of the Texas
Family Code. A person who receives the notice of the hearing, and who fails to attend the hearing may be punished
                                                                                                                         by the
Court for contempt by a fine of not less than S 100.00 and not more than $1000.00.
                                                                                      In addition to or in lieu of contempt,
the    Court may order the person to receive counseling             or to attend an educational   course on the duties and responsibilities
of parents       and skills and techniques   in raising children.


YOU, JAMES PERTOLANITZ, ARE HEREBY ORDERED to bring, as set forth in this Summons, the child
                                                                                                               in this
above entitled cause number to the hearing as the petition alleges the child engaged
                                                                                     in delinquent conduct/conduct
indicating a need for supervision. A person who violates this order may be proceeded against by the issuance
                                                                                                              of a writ                   of
attachment or contempt proceedings as set forth in Section 53.08 and 54.07 of the Texas
                                                                                          Family Code.

HEREIN FAIL NOT, but make due return of this writ. WITNESS BY SIGNATUREAND OFFICIAL
                                                                                    SEAL,                                         on this the
on this the 16th day of May, 2012.


S               LOUCKS, DISTRICT CLERK
                  CO      TEXAS
                             ,




           designated and sitting    a
Juvenile Court       in said Co     .




                                                                                                                                 000003
                                                                     RETURN
Came to hand the                   day   of               ,   20_;   at       o'clock   _.M. and   executed the   day   of
             .   20_;   at         o'clock     .M. by delivered/mailingto the within
named                                                           at                                   in
County, Texas; in person,a true copy           of this INSTRUMENT and     tendering said witness the sum   of
S                   .FEES-SUMMONS.....
MKAGE(                             )
                                       TITLE

TOTAL.......................   $




                                                                                                                        000004
                                                                        CAUSE NO. J-2790
    IN THE MATTEROF                                                           *
                                                                                               IN THE JUVENILE
                                                                              *
                                                                                              COURT OF
    A CHILD                                                                   *
                                                                                              BASTROP COUNTY, TEXAS
                                                          SUMMONS AND NOTICE TO SHOW CAUSE
    TO    ANY PEACE OFFICER IN THE STATE OF TEXAS--GREETINGS:
                                                              YOU ARE HEREBY COMMANDED TO
    SUMMON:

    CAMILLA BROWN LAWRENCE



 TO APPEAR IN PERSON before                            theHonorableJuvenileCourt of Bastrop County, Texas, Second Floor of Bastrop
 County Courthouse, in            the       City     of Bastrop,Texas, on the June 05, 2012, at 8:30 o'clock A.M.; THEN AND THERE to
 answer        the allegations   of the          Original Petition/Motion to Transferfiled and attached hereto in which said
                                                                                                                             child aforesaid

 (X)     alleged to have engaged in delinquent conduct/conduct indicating a need
          is
                                                                                                   for supervision;
O     alleged to have violatedthe Court's considerations of Probation and
     is
    this hearing is to determine whether above named child should be
                                                                       committed                    to the Texas   Youth Commission.
O to settle matters concerning an order of Restitution.
() to settle matters concerning Motion to Modify Disposition.
() to settle matters concerning the Disposition.

A copy of said petition is attached hereto. FURTHER if restitution or child support is requested
                                                                                                    in this case you are
commanded to appear in order to show cause why you should not be ordered to
                                                                                   make restitution pursuant to Family Code
Sect. 54.041 to the above victim(s) in the aforesaid offense(s) listed within
                                                                              said Petition or pay child support, if applicable.

Each parent of a child, each managing and possessory conservator of a child, each
                                                                                      court appointed custodian of a child,
and  a guardian ofthe person of a child is required to attend
                                                              the hearing in accordance with Section 51.115(a) of the Texas
Family Code. A person who receives the notice of the hearing, and who fails to attend the hearing
                                                                                                       may be punished by the
Court for contempt by a fine of not less than $ 100.00 and not more than $1000.00. In
                                                                                          addition to or in lieu of contempt,
the Court may order the person to receive counseling or to attend an educational
                                                                                    course on the duties and responsibilities
of parents and skills and techniques in raising children.

YOU, CAMILLA BROWN LAWRENCE, ARE HEREBY ORDEREDto bring, as set forth in
                                                                                                   this Summons, the child in
this above entitled cause number to the hearing as the petition alleges the child engaged
                                                                                          in delinquent conduct/conduct
indicating a need for supervision. A person who violates this order may be proceeded against by the
                                                                                                        issuance of a writ of
attachment or contempt proceedings as set forth in Section 53.08 and 54.07 of the Texas
                                                                                           Family Code.

HEREIN FAIL NOT, but                  make due return          of this writ. WITNESS BY SIGNATURE AND OFFICIAL SEAL,             on this the
on this the 16th day        of May,     2012.

SARAH LOUCKS, DISTRICT CLERK
B    OP COUN    TEXAS


duly designated        and sittin       a        a
JuvenileCourt in         said    Cu          .




                                                                                                                                 000005
                                                                       RETURN
Cameto hand         the            day   of                 ,   20_;
                                                                   at            o'clock   _.M. and   executed the   day    of
             .   20 g     at       o'clock    _.M.   by delivered/mailing to the within
named                                                             at                                     in
County, Texas; in person,a true copy           of this INSTRUMENT and        tendering said witness the sum   of
$                       .FEES-SUMMONS.....
MILAGE(                            )
                                       TITLE

TOTAL.......................   $




                                                                                                                           000006
                                                              CAUSE NO. J-2790
     IN THE MATTER OF                                                *
                                                                                        IN THE JUVENILE
                                                                    *
                                                                                        COURT OF
    A CHILD                                                         *
                                                                       BASTROP COUNTY, TEXAS
                                               SUMMONS AND NOTICE TO SHOW CAUSE
    TO ANY PEACE OFFICERIN THE STATE OF
                                        TEXAS-GREETINGS: YOU ARE HEREBY COMMANDED TO
    SUMMON:                                                                                                                                          t




    TO APPEAR IN PERSON before the Honorable Juvenile Court of
                                                                     Bastrop County, Texas, Second Floor of Bastop
    County Courthouse, in the City of Bastmp, Texas, on the June 05, 2012, at 8:30
                                                                                   o'clock A.M.; THEN AND THERE                         to
    answer     the allegations   of the Original Petition/Motion to Transferfiled and   attached hereto in which said   child aforesaid
    (X) is    alleged to have engaged in delinquent conduct/conduct indicating a need for supervision;
    O is   alleged to have violated the Courfs considerations of Probation and
         this hearing is to determine whether above named child should be committed to the
                                                                                             Texas Youth Commission.
    () settle matters concerning an order of Restitution.
       to

    () to settle matters concerning Motion to Modify Disposition.
    () to settle matters concerning the Disposition.


A copy of said petition is attached hereto. FURTHER if restitution or child support is requested in this case you are
commanded to appear in order to show cause why you should not be ordered to make restitution pursuant to
                                                                                                                 Family Code
Sect. 54.041 to the above victim(s) in the aforesaid offense(s) listed within said Petition
                                                                                            or pay child support, if applicable.

Each parent of a child, each managing and possessory conservator of a child, each court appointed custodian of a child,
and a guardian of the person of a child is required to attend the hearing in accordance with Section 51.115(a) of
                                                                                                                  the Texas
Family Code. A person who receives the notice of the hearing, and who fails to attend the hearing may be punished by the
Court for contempt by a fine of not less than $ 100.00 and not more than $1000.00. In addition to or in lieu of contempt,
the Court may order the person to receive counseling or to attend an educational course on the duties and responsibilities
of parents and skills and techniques in raising children.

YOU,                     ARE HEREBY ORDEREDto bring, as set forth in this Summons, the child in this above
entitled cause number to the hearing as the petition alleges the child engaged in delinquent conduct/conduct indicating a
need for supervision. A person who violates this order may be proceeded against by the issuance of a writ of
                                                                                                              attachment
or contempt proceedings as set forth in Section 53.08 and 54.07 of the Texas Family Code.

HEREIN FAIL NOT, but make due                return   of this writ. WITNESS BY SIGNATURE AND OFPICIAL SEAL,                  on this the
on this the 16th day of May, 2012.


SARAH LOUCKS, DISTRICT CLERK
B    OP COUN    TEXAS


d          cresignated and sitting a a
Juvenile Court        in said Coun   .
                                                                                                                           FILE

                                                                                                                              S
                                                                                                                        otstrict Clerk, gasenp cot
                                                                                                                            000007
C     e   to hand the              ay   of       '
                                                          206               o'clock         .M.   and executed the       of
                                                                                 '
                                                                                                                     y
             .   2      at         o'clock   .       delivered/m      the
named)            1( A          (DO             (A(.t.X261tøt                                             in    &
County, Texas; in person,a true copy         of this INSTRUMENT and           ang     sat     tness the sum    of
                     .FEES-SUMMONS.....
MILAGE(
                                     TITLE

TOTAL.......................   $
                                                                            Conrucable Pacnt.
                                                                                                      5
                                                                      Travis Geunty; T6xdš




                                                                                                                     000008
                                                       CAUSE NO. J-2790

IN THE MATTER OF                                              *                 IN THE JUVENILE

                                                              *                 COURT OF

A CHILD                                                       *BASTROPCOUNTY, TEXAS
                                       SUMMONS AND NOTICE TO SHOW CAUSE

TO   ANY PEACE OFFICERIN THE STATE OF TEXAS-GREETINGS: YOU ARE HEREBY COMMANDED TO
SUMMON:

CAMILLA BROWN LAWRENCE



TO APPEAR IN PERSON before the HonorableJuvenileCourt of Bastrop County, Texas, Second Floor of Bastrop
County Courthouse, in the City of Bastrop, Texas, on the June 05, 2012, at 8:30 o'clock A.M.; THEN
                                                                                                        AND THERE to
                                                                                     hereto in which      child aforesaid
answer the allegations of the Original Petition/Motion to Transferfiled and attached
                                                                                                     said


(X) is alleged to have engaged in delinquent conduct/conduct indicating        a need   for supervision;
() is alleged to have violated the Court's considerations of Probation
                                                                       and

    this hearing is to determine whether above named child should be committed           to the Texas Youth Commission.

() to settle matters concerning an order of Restitution.
O to settle matters conceming
                                 Motion to Modify Disposition.
O to settle matters concerning the
                                    Disposition.

                          attached hereto. FURTHER if restitution or child support is requested in this case you
                                                                                                                         are
A copy   of said petition   is
                                                                                                                              Code
                                                                                           restitution  pursuant to  Family
commanded to appear in order to show cause why you should not be ordered to make
                                                                       within said Petition  or  pay  chíld support,  if applicable.
Sect. 54.041 to the above victim(s) in the aforesaid offense(s) listed

                                                                                            court appointed custodian of a child,
Each parent of a child, each managing and possessory conservator of a child, each
                                                                                 accordance     with Section S I.115(a)of the Texas
and a guardian ofthe person of a child is required to attend the hearing     in
                                                                        who    fails            the hearing may be punished by the
Family Code. A person who receives the notice of the hearing,      and               to attend
                                                              not more   than   $1000.00.    In addition  to or in lieu of contempt,
Court for contempt by afine of not less than $ 100.00    and
                                                           to attend  an  educational    course   on the duties  and responsibilities
the Court may order the person to receive counseling    or

of parents and skills and techniques in raising childmn.
                                                                           to bring, as set forth in this Summons, the chíld in
YOU, CAMILLA BROWN LAWRENCE, ARE HEREBY ORDERED
                                                                                   engaged in delinquent conduct/conduct
this above entitled cause number to the hearing as the petition alleges the child
                                                                              proceeded   against by the issuance of a writ of
indicating a need for supervision. A person who violates this order may be
                                                                                             Family Code.
attachment or contempt proceedings as set forth in Section 53.08 and 54.07 of
                                                                                  the Texas


HEREIN FAIL NOT, but make due           return   of this writ. WITNESS BY SIGNATURE AND OFFICIAL SEAL,                   on this the

on this the 16th day of May, 2012.


SARAH LOUCKS, DISTRICT CLERK
B    OP CO      TEXAS


duly"designated    and sittin    a

JuvenileCourt     in said   Cu   .
                                                                                                               FILE
                                                                                                               DATF      ,


                                                                                                                  Sarah Louoks

                                                                                                                       000009
                                  of                   20             o'clock     .M.   and executed the   -
                                                                                                               y   of
      e   to hand the        ay                    ,



                        at                       elivered/m
                                                            at                     _
                                                                                                m
nam
                                          of this INSTRUMENT and   tendering   said witness the sum   of
County, Texas; in person,a true copy
                    .FEES-SUMMONS.....
MILAGE(
                                  TITLE

TOTAL..---··-·--"·°~                                                  Bruce Elfant
                                                                   Corssiable Pct 5
                                                                 Travis Count.y,
                                                                                 Texas




                                                                                                               000010
                                                                         CAUSE NO. J-2790
           IN THE MATTER OF
                                                                             *
                                                                                            IN THE JUVENILE
                                                                             *
                                                                                            COURT OP
           A CHILD
                                                                             *
                                                              SUMMONS AND NOTICE TO    BASTROP COUNTY, TEXAS
                                                                                    SHOW CAUSE
        TO ANY PEACE
                     OFFICER                        IN THE STATE OF
        SUMMON:                                                        TEXAS-GREETINGS: YOU ARE HEREBY
                                                                                                       COMMANDED TO
       KATHY BROWN



       TO    APPEAR IN PERSON before the
                                                   Honorable JuvenileCourt
        County Courthouse, in the
                                      City of Bastróp, Texas, on the           of Bastrop County, Texas, Second
                                                                                                                   Floor of Bastrop
        to answer the
                       allegations of the Petition                    October 28, 2014, at 8:30 o'clock
                                                    to Modify filed and                                     A.M.; THEN AND THERE
                                                                         attached hereto in which said
                                                                                                        child aforesaid
       () is alleged to have engaged
                                        in delinquent
       () is alleged to have violated                  conduct/conduct indicating a need for
                                       the Court's considerations                             supervision;
           this hearing is to determine                            of Probation and
                                          whetherabove named child
      () to settle matters conceming                                   should be committed to the
                                         an order of                                               Texas Youth Commission.
      (X) to settle matters conceming                 Restitution.
                                           Motion to Modify Disposition,
      0 to settle matters conceming the Disposition.

    A copy of said petition is
                               attached hereto. FURTHER if
    commanded to appear in order to                                restitution or child support is requested
                                        show cause why you                                                       in this case you am
   Sect. 54.041 to the above                                     should   not be ordered to make
                               victim(s) in the aforesaid offense(s)                                 restitution pursuant to Family
                                                                          listed within said Petition or                                 Code
                                                                                                           pay child support, if applicable.
   Each parent of a child, each
                                  managing and possessory
   and a guardian of the                                        conservator of a child, each court
                          person of a child is required                                                appointed custodian of a child,
                                                           to attend the hearing
   Family Code. A person who                                                        in accordance with
                                  receives the notice of the hearing,                                      Section 51.115(a) of the Texas
  Court for contempt by a fine                                             and who fails to attend the
                                  of not less than $ 100.00 and not                                      hearing may be punished by the
  the Court may order the                                                more than $1000.00. In
                            person to receive                                                       addition to or in lieu of contempt,
                                                  counseling or to attend an educational
  of parents and skills and techniques                                                       course on the duties and
                                                                                                                          responsibilities
                                          in raising children.

 YOU, KATHY BROWN, ARE
                                   HEREBY ORDEREDto bring, as set
 entitled cause number to the                                              forth in this Summons, the child
                               hearing as the petition alleges the                                          in this above
 need for supervision.                                             child engaged in delinquent
                        A person who violates this order                                         conduct/conduct indicating a
 or contempt                                               may be proceeded against by the
               proceedings as set forth in Section 53.08                                     issuance of a writ of attachment
                                                          and 54.07 of the Texas
                                                                                  Family Code.
 HEREIN FAIL NOT, but make                        due retum   of this writ. WITNESS BY
on this the 23rd day
               of October,                        20 14.
                                                                                       SIGNATUREAND OFFICIAL SEAL,             on this the

SA             LOU        KS,   DIS                LERK


dul    d      ignat       an    satt
                      '                g as   a
Juve    ile   Court        said C      unty.         .




                                                                                                                              000011            Î.
                                                                               RETURN
Came to hand the                   day of                   ,   20             at         o'clock   .M. and executed the
          20
                                                                     _;


                                                                                                                            day   of
             .   at_;              o'clock   _.M.   by   delivered/mailingto        the   within
named
                                                                          at                                    in
County, Texas; in person,a true copy           of this INSTRUMENT and
$
                                                                                    tendering said witness   the sum   of
                        .FEES-SUMMONS.....
MILAGE(                            )

                                       TITLE

TOTAL.......................   S




                                                                                                                            000012
                                                                  CAUSB NO.   J-2790

          IN THE MATTER OP                                             *
                                                                                       IN THE JUVENILE

                                                                      *
                                                                                       COURT OF
          A CHILD                                                     *                BASTROP COUNTY, TEXAS
                                                    SUMMONS AND NOTICE TO SHOW CAUSE

         TO ANY PEACE OFFICERIN THE STATE OF TEXAS--GREETINGS:YOU ARE
                                                                      HEREBY COMMANDED TO
         SUMMON:




         TO APPEAR IN PERSON before the Honorable JuvenileCourt of Bastrop County, Texas, Second
                                                                                                                Floor of Bastrop
         County Courthouse, in the City of Bastrop, Texas, on the October 28, 2014, at 8:30 o'clock A.M.; THEN
                                                                                                                       AND THERE
         to answer the allegations of the Petition to Modify filed and
                                                                       attached hereto in which said child aforesaid

    -         alleged to have engaged in delinquent conduct/conduct indicating a need for supervision;
         () is
         () is alleged to have violated the Court's considerations of Probation and
            this hearing is to determine whether above named child should be committed to the Texas Youth
                                                                                                          Commission.
        () to settle matters conceming an order of Restitution.
        (X) to settle matters conceming Motion to Modify Disposition.
-       () to settle matters conceming the Disposition.


        A copy of said petition is attached hereto. FURTHER if restitution or child support is requested in this case you are
        commanded to appear in order to show cause why you should not be ordered to make restitution pursuant to
                                                                                                                         Family Code
        Sect. 54.041 to the above victim(s) in the aforesaid offense(s) listed within said Petition or pay child
                                                                                                                 support, if applicable.

        Each parent    of a
                          child, each managing and possessory conservator of a child, each court appointed custodian of a child,
        and a guardian    of theperson of a child is required to attend the hearing in accordance with Section 51.115(a) of the Texas
        Family Code. A person who receives the notice of the hearing, and who fails to attend the hearing may be punished by the
        Court for contempt by a fine of not less than S 100.00 and not more than $1000.00. In addition to or in lieu of contempt,
        the Court may order the person to receive counseling or to attend an educational course on the duties
                                                                                                                 and responsibilities
        of parents and skills and techniques in raising children.

        YOU,                               ARE HEREBY ORDERED to bring, as set forth in this Summons, the child in this
        above entitled cause number to the hearing as the petition alleges the child engaged in delinquent conduct/conduct
        indicatíng a need for supervision, A person who violates this order may be proceeded against by the issuance of a writ      of
        attachment or contempt proceedings as set forth in Section 53.08 and 54.07 of the Texas Family Code.

        HEREIN FAIL NOT, but            make due return   of this writ. WITNESS BY SIGNATUREAND OFFICIAL SEAL,              on this the
        on this the 23rd day      of October,2014.

        SARAH LOUCKS, DISTRICT CLERK
        BA      C       TEXAS


        duly esi              d    tting as   a
        Juven le Cou     in sai    County.




                                                                                                                         000013
                                                                 RETURN
Came to hand the                   day   of               , 20_; at           o'clock _.M.   and executed the         day   of
          20__; at
             .                     o'clock    .M. by   delivered/mailingto the within
named                                                          at                                     in
County, Texas; in person,a true copy          of this INSTRUMENTand       tendering said witness   the sum   of   -




$                   .FEES-SUMMONS.....
MILA GE(                           )
                                       TIRE
TOTAL.......................   S




                                                                                                                        000014
                                                            CAUSE NO.1-2790

  IN THE    MATTER OF                                               *
                                                                                       IN THE JUVENILE



  A    CHILD
                                         SERVED                     *
                                                                                        °""T°'

                                                                                       BASTROP COUNTY, TEXAS
                                         SUMMONS AND NOTICE TO SHOW CAUSE

 TOANY PEACE OFFICER IN THE STATE OF TEXAS-GREETINGS: YOU ARE HEREBY
                                                                     COMMANDED TO
 SUMMON:




 TO APPEAR IN PERSON before the Honorable JuvenileCourt of Bastrop County,
                                                                                       Texas, Second Floor of Bastrop
 County Courthouse, in the City of Bastrop, Texas, on the October 28, 2014, at 8:30 o'clock A.M.; THEN AND THERE
 to answer the allegations ofthe Petition to Modify filed and attached hereto in which
                                                                                        said child aforesaid


 ()    alleged to have engaged in delinquent conduct/conduct indicating a need for supervision;
      is

 () is alleged to have violated the Court's considerations of Probation and
     this hearing is to determine whether above named child should be committed to the Texas Youth Commission.
() to settle matters concerning an order of Restitution.
(X) to settle matters conceming Motion to Modify Disposition.
() to settle matters concerning the Disposition.


A copy of said petition is attached hereto. FURTHER if restitution    or child support is requested in this case you are
commanded to appear in order to show cause why you should not be ordered to make restitution pursuant to Family Code
Sect. 54.041 to the above victim(s) in the aforesaid offense(s) listed within said Petition or pay child support, if applicable.


 Each parent of a child, each managing and possessory conservator of a child, each court appointed custodian of a child,
and  a guardian of the person of a child is required to attend the hearing in accordance with Section 51.115(a) of the Texas
Family Code. A person who receives the notice of the hearing, and who fails to attend the hearing may be punished by the
Court for contempt by a fine of not less than $ 100.00 and not more than $1000.00. In addition to or in lieu of contempt,
the Court may order the person to receive counseling or to attend an educational course on the duties and responsibilities
of parents and skills and techniques in raising children.

YOU, KATHY BROWN, ARE HEREBY ORDERED to bring, as set forth in this Summons, the child in this above
entitled cause number to the hearing as the petition alleges the child engaged in delinquent conduct/conduct indicating a
need for supervision. A person who violates this order may be proceeded against by the issuance of a writ of attachment
or contempt proceedings as set forth in Section 53.08 and 54.07 of the Texas Family Code.


HEREIN FAIL NOT, but          make due return   of this   writ. WITNESS BY          SIGNATURE AND OFFICIAL SEAL,    on this the
on this the 23rd day   of October, 2014.
                                                                Me       F     ID   -cM-lj       S'.DO   gM
SARA       LOU KS, DISTRICT CLERK                                RT L   90 |    Ar




duly de ignat    an    sitt   g as a
Juve ile Court    said C unty.                              (   (LT -




                                                                                                                  000015
                                                                      RETURN
          ÄLI
Came to hand the                Aday of   ??( Á           ,   20$at /V.7/.V o'clock           .   and executed   the2/‡¾day of
      20þat få
g¿J /~jf     .                    o'clockg.       by   delivered/mailingto   the   within
named          M./        fy;-/                                  at                                       in yfp'f//m    /
County, Texas; in person,a true copy          of this INSTRUMENTand          tendering said witness   the sum    of
$                   .FEES-SUMMONS.....                                             Trg«     ///           ryr
MILAGE(                           )
                                                          j')//M•r      Ñ.xA/Æg
                                      TITLE
                                                                                                                                      I

TOTAL.......................$




                                                                                                                             000016
                                                                       CAUSS NO. J-2790

  IN THE        MATTER OF                                                    *
                                                                                                IN THE JUVENILE
                                                                             *
                                                                                               COURT OF
  A      CHILD                                                               *
                                                                                               BASTROP COUN Y, T XAS                  -
                                                                                                                                          S
                                                         SUMMONS AND NOTICE TO SHOW CAUSE
  TO         ANY PEACE OFFICERIN THE STATE OF TEXAS--GREETINGS:YOU
                                                                   ARE HEREBY                                           CO
 SUMMON




 TO APPEAR IN PERSON before the Honorable JuvenileCourt of Bastrop
                                                                           County, Texas, Second Floor of Bastrop
 County Courthouse, in the City of Bastrop, Texas, on the October 28, 2014, at 8:30
                                                                                    o'clock A.M.; THEN AND THERE
 to answer the allegations             of the   Petition to   Modify filed and   attached hereto in which said child aforesaid

 () isalleged to have engaged in delinquent conduct/conduct indicating a need
                                                                              for supervision;
 () is alleged to have violated the Court's considerations of Probation and
    this hearing is to determine whether above named child should be committed to the Texas
                                                                                               Youth Commission.
() to settle matters concerning an orderof Restitution.
(X) to settle matters conceming Motion to Modify Disposition.
() to settle matters conceming the Disposition.

A copy of said petition is attached hereto. FURTHERif restitution or child support is requested in this case you are
                                                                                                                                                   I
commanded to appear in order to show cause why you should not be ordered to make restitution pursuant to Family Code
                                                                                                                                                   (
Sect. 54.041 to the above victim(s) in the aforesaid offense(s) listed within said Petition or pay child
                                                                                                         support, if applicable.

Each parent  ofa child, each managing and possessory conservator of a child, each court appointed custodian of a child,
and   guardian of the person of a child is required to attend the hearing in accordance with Section 51.115(a) ofthe Texas
         a

Family Code. A person who receives the notice of the hearing, and who fails to attend the hearing may be punished by the
Court for contempt by a fine of not less than $ 100.00 and not more than $1000.00. In addition to or in lieu of contempt,
the Court may order the person to receive counseling or to attend an educational course on the duties and responsibilities
of parents and skills and techniques in raising children.

 YOU,                  .         -
                                  , ARE HEREBY ORDERED to bring,         as set forth in this Summons, the child in this
above entitled cause number to the hearing as the petition alleges the child engaged in delinquent conduct/conduct
indicating a need for supervision. A person who violates this order may be proceeded against by the issuance of a writ                        of
attachment or contempt proceedings as set forth in Section 53.08 and 54.07 of the Texas Family Code.

HEREIN FAIL NOT, but make                       due return    of this writ. WITNESS   BY   SIGNATUREAND OFFICIAL SEAL,              on this the
               of October,
on this the 23rd day                            20 14.


SARAH LOUCKS, DISTRICT CLERK
BA T    C       TEXAS


duly  esig a      e       d    tting   as a
Juven le Cou          in sai   County.

                                                                                                                    Filed                     m

                                                                                                                         NOV 10 2OR
                                                                                                                             Sarah Louolts
                                                                                                                    Oistrict Clerk, Bageggggunty
                                                                            RETURN
Came to hand the               f       day   of    Ñ¾         ,   20        at   fa,      o'clock _rÁM.   and executed the           day   of
             .   20
                      •
                          at           o'clock    _.M. by delivered/mailingto          the within
named                                                                  at                                         in
County, Texas;        in person,a true copy         of this INSTRUMENT and             tendering said witness the sum    of
$                     .FEES-SUMMONS.....
MILAGE(                                )
                                           TITLE

TOTAL.......................       S




                                                                                                                       FHed                      m

                                                                                                                              NOV 1 0 20 N
                                                                                                                                 Sarah Loucke
                                                                                                                        District Gerk, Bas0   Ob&nty
                                                                    CAUSE NO. J-2790
        IN THE MATTER OF
                                                                            *
                                                                                       IN THE JUVENILE
                                                                         *
                                                                                       COURT OF
        A CHILD
                                                                        *
                                                                                       BASTROP
                                                      SUMMONS AND NOTICE TO SHOW CAUSE COUNTY, TEXAS
       TO ANY PEACE OFFICERIN
                              THE STATE OF TEXAS--GREETINGS:
       SUMMON:                                              YOU ARE HEREBY COMMANDED TO




       TO APPEAR  IN PERSON before the Honorable Juvenile
                                                              Court of Bastrop County, Texas, Second
   County Courthouse, in the City of
                                      Bastrop, Texas, on the April 21, 2015, at 8:30
                                                                                                        Floor of Bastrop
   answer the allegations of the                                                      o'clock A.M.; THEN AND THERE to
                                 Original Petition/Motion to Transferfiled and
                                                                               attached hereto in which said child aforesaid
   0    isalleged to have engaged in delinquent
                                                   conduct/conduct indicating a need for supervision;
   0    isalleged to have violated the Court's
                                                considerations of Probation and
        this hearing is to determine whether
                                               above named child should be committed
                                                                                        to the Texas Youth
   O to settle matters concerning an order of Restitution.                                                 Commission.
   (x) to settle matters concerning Motion to
                                                 Modify Disposition.
   () to settle matters concerning the Disposition.

  A copy of said petition is attached hereto.
                                               FURTHERif restitution or child support is requested in
  commanded to appear in order to show cause                                                                this case you are
                                                   why you should not be ordered to make
  Sect. 54.041 to the above                                                                   restitution pursuant to Family Code
                             victim(s) in the aforesaid offense(s) listed within said
                                                                                      Petition or pay child support, if applicable.
  Each parent of a child, each managing and
                                                 possessory conservator of a child, each court appointed
  and a guardian of the person                                                                             custodian of a child,
                                of a child is required to attend the hearing in accordance
 Family Code. A person who receives the notice                                                with Section 51.115(a) of the Texas
                                                      of the hearing, and who fails to attend the hearing
 Court for contempt by a fine of not less                                                                  may be punished by the
                                             than $ 100.00 and not more than
 the Court may order the person to
                                                                               $1000.00. In addition to or in lieu of contempt,
                                      receive counseling or to attend an educational
 of parents and skills and techniques in raising                                        course on the duties and responsibilíties
                                                   children.

 YOU, KATHY       BROWN, ARE HEREBY ORDEREDto bring, as
                                                                        set forth in this Summons, the child in
 entitled cause number to the hearing as the petition                                                              this above
                                                       alleges the child engaged in delinquent
 need for supervision. A person who                                                                 conduct/conduct indicating a
                                      violates this order may be proceeded against
 or contempt proceedings as set forth
                                                                                         by the issuance of a writ of attachment
                                      in Section 53.08 and 54.07 of the Texas
                                                                                    Family Code.
 HEREINFAIL NOT, but make due                    return   of this writ. WITNESS BY SIGNATUREAND OFFICIAL
              of April, 2015.
on this the 16th day                                                                                     SEAL,        on   this the

SA             LOUCKS, DISTRICT CLERK
BA T            C            ,               S




duly     esi     t and sit
                                 °
                                     g as a
                                                           SCANNED
Juve    ile Cour in said             unty.




                                                                                                                   000019
                                                                        RETURN
Came    to hand           the            day   of                 ,20_; at            o'clock _.M. and    executed the    day of
             . 20   __;
                                at       o'clock    _.M. by   delivered/mailingto the within
named                                                                 at                                      in
County, Texas; in person,a true copy                 of this INSTRUMENT and      tendering said witness   the sum   of
S                          .FEES-SUMMONS.....
MILAGE(                                  )
                                             TITLE

TOTAL.......................         S




                                                                                                                         000020
                                                                          CAUSE NO. J-2790
            IN THE MATTER OF
                                                                                     *
                                                                                                     IN THE JUVENILE
                                                                                 *
                                                                                                    COURT OF
           A CHILD
                                                                                 *
                                                                                                    BASTROP
                                                          SUMMONS AND NOTICE TO SHOW CAUSE COUNTY, TEXAS
           TO ANY PEACE OFFICERIN
                                  THE STATE OF
           SUMMON:                             TEXAS--GREETINGS:YOU ARE HEREBY COMMANDED
                                                                                         TO

           CAMILLABROWN LAWRENCE



       TO APPEAR IN PERSON
                                  before            the   HonorableJuvenileCourt of Bastrop
       County Courthouse, in the City of                                                             County, Texas, Second Floor   of Bastrop
       answer         the allegations
                                                    Bastrop, Texas, on the     April     21, 2015, at 8:30   o'clock A.M.; THEN AND THERE to
                                        of the Original Petition/Motion   to   Transfer filed and
                                                                                      attached hereto in which said child aforesaid
       0     alleged
            is        to have engaged in delinquent
                                                     conduct/conduct indícatinga need for supervision;
       0 is alleged to have violated the Court's considerations
           this hearing is to determine
                                                                 of Probation and
                                        whether above named child should be
                                                                               committed to the Te×as Youth Comrnission.
      O to settle matters concerning an order of
                                                    Restitution.
      (x) to settle matters concerning Motion
                                                 to Modify Disposition.
      O to settle matters concerning the Disposition.


     A copy of said petition is attached
                                          hereto. FURTHERif testitution or child
     commanded to appear in order to show cause                                      support is requested in this case you are
                                                      why you should not be ordered to make restitution
     Sect, 54.041 to the above                                                                             pursuant to Family Code
                                victim(s) in the aforesaid offense(s) listed within said
                                                                                         Petition or pay child support, if applicable.
      Each parent of a child, each managing
                                                and possessory   conservator of a child, each court appointed
     and  a guardian of the
                             person of a child is required to attend the                                         custodian of a child,
                                                                          hearing in accordance with Section
      Family Code. A person who receives the                                                                     51.115(a) of the Texas
                                                  notice of the hearing, and who fails to attend
     Court for contempt by a fine of not less than                                                 the hearing may be punished by the
                                                      S 100.00 and not more than
     the Court may order the person to                                              $1000.00.In    addition.to  or in lieu of contempt,
                                          receive counseling or to attend an
     of parents and skills and techníques in raising                           educational  course  on  the duties  and responsibilities
                                                       children.

 YOU,            CAMILLA BROWN LAWRENCE, ARE HEREBY ORDERED
 this above
                                                           to                bring, as set forth in this Summons, the child
                      entitled   cause number to the heating as the
                                                                      petition alleges
                                                                                                                              in
                                                                        the child engaged in delinquent conduct/conduct
 indicating a need for supervision, A person who
                                                  violates this order may be proceeded against
 attachment or contempt proceedings as set forth                                                  by the issuance of a writ of
                                                 in Section 53.08 and 54.07 of the
                                                                                    Texas Family Code.
 HEREIN FAIL NOT, but make due return of
                                         this writ. WITNESSBY SIGNATURE AND
               of April, 201S.
on this the 16th day                                                        OFFICIAL SEAL,                                           on this the


SARAH LOUCKS, DISTRICT CLERK
       S          P              Y


du          esign           ns       ing as    a
                                                                   SCANNED
Ju         nile Co        in said     ounty.




                                                                                                                                   000021
                                                                            RETURN
    Came to hand the                   day   of                  ,   20_;   at             o'clock   _
                                                                                                         .M.   and executed the    day   of
                 . 20_;   at           o'clock     .M.   by   delivered/mailing   to the   within
    named                                                              at                                              in
    County, Texas; in person,a true copy           of this INSTRUMENTand            tendering said witness         the sum   of
    $                   .FEES-SUMMONS.....
    MILAGE(                            )

                                           TITLE

    TOTAL.......................   $




                                                                                                                                              I

                                                                                                                                              \
                                                                                                                                              \


                                                                                                                                              \l
                                                                                                                                              I
.
                                                                                                                                  000022
                                                                               CAUSE NO. J-2790

         IN THE MATTER                OF                                               *
                                                                                                     IN THE JUVENILE
                                                                                   *
                                                                                                     COURT OF
      A CHILD                                                                      *
                                                                                      BASTROP COUNTY, TEXAS
                                                              SUMMONS AND NOTICE TO SHOW CAUSE

      TO ANY PEACE OFFICERIN THE STATE OF TEXAS--GREETINGS:
                                                           YOU ARE HEREBY COMMANDED TO
      SUMMON:

     JAMES PERTOLANITZ




     TO APPEAR IN PERSON          before the HonorableJuvenileCourt of Bastrop County, Texas, Second Floor
                                                                                                               of Bastrop
     County Courthouse, in the City of Bastrop, Texas, on the April 21,
                                                                          2015, at 8:30 o'clock A.M.; THEN AND THERE to
     answer the allegations of the Original Petition/Motion to Transferfiled
                                                                             and attached hereto in which said child aforesaid


     0   is alleged to have engaged in delinquent conduct/conduct
                                                                     indicating a need                  for supervision;
     0   is alleged to have violated the Court's considerations of Probation and
             this hearing is to determine
                                     whether above named child should                      be   committed   to the Texas   Youth Commission.
    O to settle matters concerning           of Restitution.
                                                   an order
    (x) to settle matters concerning Motion to Modify Disposition.
    O to settle matters concerning the Disposition.

    A copy of said petition          is attached hereto. FURTHER if restitution or child support is
                                                                                                       requested in this case you are
    commanded           to   appear in order to show cause why you should not be ordered to make restitution pursuant
                                                                                                                             to Family Code
    Sect. 54.041        to   the above victim(s) in the aforesaid offense(s) listed within said Petition or
                                                                                                            pay child support, if applicable.

  Each parent of a child, each managing and possessory conservator of a
                                                                              child, each court appointed custodian of a child,
 and  a guardian of the person of a child .is required
                                                       to attend the hearing in accordance with Section 51.115(a) of the Texas
 Family Code. A person who receives the notice of the hearing, and who fails to attend the
                                                                                                  hearing may be punished by the
 Court for contempt by a fine of not less than $ 100.00 and not more than $1000.00. In
                                                                                             addition to or in lieu of contempt,
 the Court may order the person to receive counseling or to attend an
                                                                           educational course on the duties and responsibilities
 of parents and skills and techniques in raising children.

YOU, JAMES PERTOLANITZ, ARE HEREBY ORDERED to bring, as set forth in this Summons, the child in this
above entitled cause number to the hearing as the petition alleges the child engaged in delinquent
                                                                                                   conduct/conduct
indicating a need for supervision. A person who violates this order may be proceeded against
                                                                                               by the issuance of a writ of
attachment or contempt proceedings as set forth in Section 53.08 and 54.07 of the Texas Family Code.

HEREIN FAIL NOT, but make due                          retum    of   this   writ. WITNESS BY SIGNATUREAND OFFICIAL SEAL,                 on this the
              of April, 2015.
on this the 16th day


S                   OUCKS, DISTRICT CLERK
         S                                     S




du
Juv
              esi
         nile Co
                    n        nd
                         in said
                                  s   ng as
                                      ounty.
                                               a
                                                                        SCANNED

                                                                                                                                      000023
                                                                    RETURN
Came     to hand the               day of                     ,20_; at            o'clock   .M.   and executed the    dãy   of
             .   20_;   at         o'clock     .M.   by   delivered/mailingto the within
named                                                              at                                     in
County, Texas; in person,a true copy           of this INSTRUMENTand          tendering said witness   the sum   of
S                   .FEES-SUMMONS.....
MILAGE(                            )

                                       TITLE

TOTAL.......................   $




                                                                                                                      000024
                                                                        CAUSE NO. J-2790

     IN THE MATTER OF                                                        *
                                                                                           IN THE JUVENILE
                                                                             *
                                                                                           COURT OF

   A CHILD                                                                   *
                                                                                           BASTROP COUNTY, TEXAS
                                                          SUMMONS AND NOTICE TO SHOW CAUSE

  TO ANY PEACE OFFICER IN THE STATE OF TEXAS--GREETINGS:YOU ARE HEREBY COMMANDED TO
  SUMMON:




  TO APPEAR IN PERSON before the Honorable JuvenileCourt of Bastrop County, Texas, Second Floor of Bastrop
  County Courthouse, in the City of Bastrop, Texas, on the April 21, 2015, at 8:30 o'clock A.M.; THEN AND THERE to
  answer the allegations of the Original Petition/Motion to Transferfiled and attached hereto in which
                                                                                                       said child aforesaid

  0     alleged to have engaged in delinquent conduct/conduct indicating need for supervision;
       is                                                                             a


  () is alleged to have violated the Court's considerations of Probation and
      this hearing is to determine whether above named child should be committed to the Texas Youth Commission.
 () to settle matters concerning an order of Restitution.
 (x) to settle matters concerning Motion to Modify Disposition.
 O to settle matters concerning the Disposition.

 A copy of said petition is attached hereto. FURTHERif restitution or child support is requested in this case you are
 commanded to appear in order to show cause why you should not be ordered to make restitution pursuant to Family Code
 Sect. 54.041 to the above victim(s) in the aforesaid offense(s) listed within said Petition or pay child support, if applicable.


 Each parent of a child, each managing and possessory conservator of a child, each court appointed custodian of a child,
 and a guardian of the person of a child is required to attend the hearing in accordance with
                                                                                              Section 51.115(a) of the Texas
Family Code. A person who receives the notice of the hearing, and who fails to attend the hearing may be punished by the
Court for contempt by a fine of not less than $ 100.00 and not more than $1000.00. In addition to or in lieu of contempt,
the Court may order the person to receive counseling or to attend an educational course on the duties and responsibilities
of parents and skills and techniques in raising children.

YOU,                               ARE HEREBY ORDERED to bring, as set forth in this Summons, the child in this
above entitled cause number to the hearing as the petition alleges the child engaged in delinquent conduct/conduct
indicating a need for supervision. A pemon who violates this order may be proceeded against by the issuance of a writ of
attachment or contempt proceedings as set forth in Section 53.08 and 54.07 of the Texas Family Code.

HEREINFAIL NOT, but make due                           return   of this writ. WITNESS BY SIGNATUREAND OFFICIAL SEAL,   on this the
             of April, 2015.
on this the 16th day


SAR            L, UC          ,   DISTRICT CLERK
BA T                :                              S




duly
Juve
            esign
            ile Cour
                        t    d

                            said
                                  si   n
                                           unty.
                                                                          SCANNED

                                                                                                                  000025
                                    of                    20_;   at      o'clock   _.M. and   executed the   day of
Came    to hand    the        day                     ,



           .20_;         at   o'clock     ,M. by delivered/mailingto the within
                                                            at                                    in
named
                                          of   this JNSTRUMENTand tendering said witness      the sum   of
County, Texas; in person,a true copy
$
                    .FEES-SUMMONS.....
MIL AGE(                      )
                                  TITLE

TOTAL.......--...-. $




                                                                                                             000026
          TA B 2
      (
          TW O)

JUD GEMENTS/ ORDERS
                                                                            NO. J-2790
     IN THE MATTER OF                                                              X                                         IN THE COUNTY COURT AT LAW

                                                                                   X                                                  BASTROP COUNTY, TEXAS

                                                                                 X                                              SITTING AS      A   JUVENILE COURT

                                                         ADJUDICATION HEARING JUDGEMENT

               ON THIS the         day of   cKl/2            G , 20.G, A.D., in this Court sitting as a Juvenile Court, there                              .    •-

     hearing for consideration ofthe matters in the above styled and numbered cause, wherein by proper petition the said
     is alleged to have engaged in CONDUCT INDICATING A NEED FOR
                                                                                SUPERVISlON.

               The Court finds that said child was born on the          i    day   of Jurie,   19.9..2,   A.D.,

              And after due notice had been served on all parties for the time required by law, came and appeared the petitioner by its
    Attorney and announced ready for such hearing. And thereupon also came the child, who appeared in person, with _hj: attomey,
    Forest Sanderson (appointed) also being present, with his mother, Camilla Brown Lawrence, also being present; and the child and his
    attorney having waived the ten (10) days for preparation for such hearing, and the right to a trial by jury, in writing; and all parties
    announced ready for such hearing; and thereupon the Court after hearing the pleadings ofall the parties and after hearing the evidence
    and closing argument of counsel, finds beyond a reasonable doubt that the following allegations in the petition filed
                                                                                                                             hearing are true
    and supported by the evidence, to wit:




    CHARGES OF CONDUCT INDICATING A NEED FOR SUPERVISION


    Count One:

    That on or about the 5* day of March, 2012 in the County of Bastrop, State of Texas,                                              hereinafter called respondent,
    did then and there intentionally or knowingly cause the penetration orthe mouth of                                      a   pseudonym, a child who was th
    and there younger than fourteen years of age, by the respondent's sexual organ.




                                                                                               e                                                               re     dent,




              ITIS THEREFORE CONSIDERED AND ADJUDGED BY THE COURT THAT                                                                    has engaged          in
conduct indicating        a   need for supervision       whhin the meaning of Section 51.03, Title                 3   ofthe Texas Family Code, and
is so adjudged.




Furthermore, said child is ordered to comply with the below statements, when checked,                             and when the adjudication         of delinquent conduct
included a violation ofa penal law of the grade of felony or a jailable misdemeanor


(         )   Affix your thumbprint with ink in       the space provided on this Order.


(         )   Submit to the taking   of   a   recent photograph   of yourself   to be attached      to this Order




                                                                                                                                 o(E
                                                                                                                             District Clerk, Eastrop county
R:09fl004                                                                                                                       Adjudication Hearing Judgement.dot

                                                                                                                                                                              11

                                                                                                                                                                     000001
                                                                                               NO.g

 (N THEWIATTER OF                                                                                            X                 IN THE COUNTY COURT AT LAW

                                                                                                             X                 BASTROP COUNTY, TEXAS

                                                                                                             X                 SITTING AS      A   JUVENILE COURT

                                                                              NUNC PRO TUNC
                                                                         ORDER REVOKING PROBATION

            ON       THIS    the   i       day    of Antil,     A.D.,    205,      came on to be heard the written petition of the State of Texas by and tiuough its
 assistant district    attomey         of Bastrgp County,            Texas,     for revocation of the probation heretofore granted by this Cotut in this cause on the
       day of J.gn.ee, A.D., 20)2, wherein the said                 declared to have engaged in delinquent conduct/conduct indicating a
                                                                                                         s


 need for supervision. The said child was placed under                   this Court and under its care, guidance, and control; the said child
                                                                                   e   jurisdiction of
was placed on probation; and the reasonable and lawful tenns and conditions of said probation which were determined by the Court among
other things provided:


 I.         Commitno         offense against any law of the United States or any City,                                County,     State or political subdivision thereof.

2.          Report to your probation officer as requested at least once                              a       month.
3.          Permit the probation officer to visit you at home or elsewhere without restriction, reluctance, or delay.
4.          Remain     in    Bastrop      County, and receive prior permission from the probation office to leave the county, unless you are in the
            company       of your      parent/guardian. Receive permission from this Court  prior to a change of residence or a leave from Texas.

5.          Submit to urinalysis           for assessment of substance             abuse       as   directed by the juvenile probation office.
6.          Do not associate with:
            a.            persons, adult or juvenile, on probation or parole;
           b.             the victim(s) of the offense(s)
                                                      committed by you;
           c.             the co-defendant(s)             of the
                                                             committed by you;
                                                                   offense(s)
           d.          persons who associate with, or, persons who are members of a gang;
           e.          persons who use or sell drugs;
           f.          anyone not approved by your parent/guardian and the probation officer;
                       and
                           specifically·
           g.


7.         Abstain     from the use         of and       do not possess alcoholic beverages,                      intoxicating substances,     ordmgs     (unless   used with your doctor's
           prescription).

8.         Attend school regularly as scheduled, Obey all school                           mies and regulations and promptly report class absences to the probation
           office.
9.         Pay Court appointed attomey                    fee $250.00 to the Bastrop Ceynty                      Juvenile Probation Department         of Bastrop,   County,            Texas, by Januarv
           21 2016.         Payments       in   the amount of        $22.
10.        Pay court cost of           S.20g          this date to the pistrict Clerk of            Ba2:og        County,     Texas.

11.        Pay   S   JSB      a    month    as    a    probation supervision fee by the 10th day of each month to the Probation Office                                 of Bastrop County,
           Texas.

12.        Satisfactorily         perform Seventy-five              (75) hours of personal services                        to the community    by January     23, 20]§,        as       directed by the
           juvenile probation office.

13.        Participate,      cooperate          and complete the educational intervention programs approved by the Juvenile Court                                         as    directed by the
           Juvenile Probation Office.


14.        Compose an acceptable                 lener of apology to the victim(s) and present                        it   to my probation officer   for the purpose of mailing.


15.        Your drivers       license       may be suspended or issuance                  of    a   license       denied should the Court find you in violation of                  a    condition of
           probation.

16.        ReimburseS10.00 to the probation office                       in Bastrop County,                  Texas to defray the cost     of processing    each positiveurinelysis             test.




                                                                         SCANNED
R:    01/2012                                                                                                                                  Distdet Clodt, Sastrop County



                                                                                                                                                                                                       62
                                                                                                                                                                                          000002
              NO.]-2790                                                                             NUNC PRO TUNC
                                                                                              ORDER REVOKING
                                                                                                              PROBATION
                                                                                                                                                                             PAGE TWO
              17.                      Do not possess any
                                                          guns, knives,          or any weapons
                                                                                                ofany kind.
              18.                      If applicable,    submit to DNA testing          as   directed by the Juvenile
                                                                                                                      Probation Department.
             19.
                                  -icipate                    and complete the
                                                                               residential adolescent
                                                                                                      program at Pegasus School,
                                                                                                                                               INC.,                               .    .   ..




            ADJUDICATED SEX OPFENDER
                                     REQUIRMENTS:
                                  1.               Attend counseling provided
                                                                                  by a registered sex
                                  2.               Submit to polygraph                                 offender treatment provider.
                                                                         examinations if requested.
                              3.                   Register as a sex
                                                                       offender es established
                                                                                                    by Chapter 62, Code
                                                  Program within ten days.                                                  of Criminal Procedure, Sex
                              4.                  Do not have contact
                                                                                                                                                              Offender Registration
                                                                        with any person under
                              5.                                                                  the age of 10, without
                                                  Parent is responsible                                                  supervision of a responsible
                                                                         for any and all                                                               aduft,
                                                                                            fees incurred for Sex
                                                  Criminal Procedure.                                               Offender Counseling and required
                                                                                                                                                          by Chapter 62, Code
                             6.                   Submit to blood sample                                                                                                         of
                                                                              of other specimen to the
                                                 Criminal Procedure.                                       Department of Public
                                                                                                                                   Safety as required by
                             7.
                                                                                                                                                             Chapter 62. Code of
                                                 Do not view or
                                                                 possess any materials
                            8.
                                                                                          that would be considered
                                                 Apply for and obtain a                                               pomographic.
                                                                          driver's licenseor identification
                                                 Article 62.065, Cod of                                       card from the DPS
                                                                          Criminal Procedure.                                     within thirty days of this
                                                                                                                                                              order as required by
         and the Court having
                                heard the evidence offered
                                                            by the State of Texas
         probation the child violated                                               and having considered
                                      the terms and conditions                                               the same finds that
                                                               thereof in the following                                          within the period                             of said
                                                                                         paniculars, to-wit:
                            19.
                                                                        d   complete the residential
                                                                                                     adolescent program at Pegasus
                                                                                                                                   School, INC.,
                                           A.                                                                                                                                      ,
                                                                       unsuccessfully discharged from Pegasus
                                                                                                                          Flkli   .
        And that the said violation
                                                         of the   conditions   of his    probation
        elTect.                                                                                      as   aforesaid were committed
                                                                                                                                   while the said probation
                                                                                                                                                            was   in   full force and

       The Court finds                   it is    in the community's     and the child's best
       reasons:                                                                               interest for the Respondent
                                                                                                                          to be placed outside
                                                                                                                                               his home for the
                                                                                                                                                                following
                       a.                To deter any further
                                                              anti-social conduct.
                    b.                   To establish proper supervision
                                                                          for the Child.
                    c.                   For the protection and the
                                                                    well-being of the Child and the
                    d.                   Child needs to be held                                     community,
                                                                accountable for his offenses.

                'The Court finds the
                                      following reasonable efforts have
      from his home and to make                                            been made to prevent
                                  it possible for thechild to                                   or eliminate the need
                                                              retum to his home:                                      for the child to be
                                                                                                                                          removed

                   1.                   Attend participate and complete
                                                                        the Residential
                  2.                                                                     Adolescent Sex Offender Program
                                        Electronic Monitoring                                                                            at   Pegasus
                  3.                    Cen-Tex Anger Management
                                                                     Program provided by Dr.
                  4.                    Outpatient Sex Offender                                 Jil1Flores
                                                                 Counseling with John
                                                                                        MorrisLSOTP




-y   R: 01ß012




                                                                                                                                                                              63
                                                                                                                                                                          000003
                                                                                        NUNC PRO TUNC
          NO. J-2790                                                             ORDER REVOKING PROBATION                                                                         PAGE FOUR

          The court fmther finds that the childis in need of rehabilitation, and that the protection of the public and the child requires that disposition
          be made.  The court also (mds that the best interest of the child and the best interest of society will be served by placing the child outside
          his home and committing the child to the care, custody and control ofthe Texas Juvenile Justice Department, for the following reasons·


                        a.            To deter any further anti-social conduct.
                        b.            To establish proper supervision for the Child.
                        c.      -     Forthe protection and the well-being ofthe Child and the community.
    I                   d.            Child needs to be held accountable for his offenses.
    I



         The Court finds the child, in the child's home, cannot be provided the quality of care and level of support and supervision that the child
         needs to meet the conditions to reside in a community or residential facility. The court finds that the child has been removed from his
         home and the Court approves the removal.


         IT    IS   THEREFOREORDERED,ADJUDGED, AND DECREED THAT THE PROBATION heretofore granted                       to the child in this cause
         is   hereby revoked; that the finding                   of delinquent
                                                        conduct heretofore made in this cause is made finaL The said child                      is

        hereby committed to the care, custody and control of the Texas Juvenile Justice Department in accordance with Human Resources Code,
        Chapter 61. The child is ordered placed in custody of the County Juvenile Probation Department pending transportation to the proper
        Texas Juvenile Justice Deparanent facility.

                                                                                                                                                                                  °
        The Court finds that Camilla (BIpssum) Lqwrença the mother responsible for supporting                                                                          After no       e        illa
        (Bjessum) Lawrence given reasonable opportunity to be heard conceming her ability to pay for the support                                          of while                                 is


        committed to the Texas Juvenile Justice Department.



         Ilie    Court finds        Camilla (Blossuni) Lawrence                 js   gþJIe   to make payments   for the support        -Blt                       is    ordered that Camilla
1       Lawrence make payment                 to   the Texas Juvenile Justice
                                                                        Department for de                                                ral Revenue     fund   for the support           og
                         Lin   the amount of 520.00 on the first day of each gigngh while                                                 is   committed to the Texas Juvenile             Justice




        The Court acknowledges outstanding fees in the following amounts:

                                     Supervision                                                                            S   0ß.0
                                    Restitution                                                                             S   9200
                                    Attomey                                                                                 S   .QM



        The Court hereby waives said fees,                  .0..92.




        111e    Court    further     acknowledges incomplete comniunity service                       restitution   in   the amount of         hours.   The Court hereby waives these
        hours.


        The Court finds                                 as            the following educational needs:


        Child must continue his education              at        the Texas Juvenile Justice Department.




        R: 01/1012



                                                                                                                                                                                                 64

                                                                                                                                                                                          000004
                                                                 NUNC PRO TUNC
 NO. J-2790                                                ORDER REVOKING PROBATION                                                                   PAGE FIVE


 The disposition ordered herein addresses                                 educational needs in the following manner
         Child must continue his educar Ion at Texar         .htvenile      .Iustice Department




 The Clerk of the Court will famish the child   a   copy    of this      order taking his/herreceipt   therefore.

 SIGNED AND ENTERED ON THIS TRE 2.È                   day   of Agrij,       20)J A.D.




                                                                                                       ty   omtytÎ.aw
                                                                                         Baptrop County, Texas
                                                                                         Duly Designed and Sining       as   a   Juvenile Court
                                                                                         in said County



           On entry of the above and foregoing Order, the Court notified the child and his/her parent or guardian of the child's right to
appeal,   of the
               child's right to representation by counsel on appeal and of the child's right to appoinanent of an attomey for appeal if an
attomey cannot be obtained because of indigency, and the Court instructed the attomey for the child to advise the child and his parent,
guardian, or guardian ad litem of the child's right to appeal, of the child's right to appointment of an attomey for appeal if an attomey
cannot be obtained because of indigence. The attomey was fmther instmoted that if the child, and his parent, guardian, or guardian ad
litem expressed a desire to appeal, the attomey shall file a notice of appeal with    is Court and inform this Court whether or not he will

handle the appeal.




                                                                                        Juv   ile Court Judge



          On this the i  day of April, 20 g, A.D., a twe, correct and complete copy                of the   above and foregoing Order Revoking Pobation
(including any instrument attached thereto) was fumished to the child.




                                                                                        Juvenile Court      erk




                                                                                                                                 FILED            M
                                                                                                                                 DA
                                                                                                                                           '      ·




                                                                                                                         Distrkd Clodt, 888tt0P   M
R: 01ß012


                                                                                                                                                            65

                                                                                                                                                       000005
      TAB 3
     (THREE)


TX FAMILY   CODE 53.06
§   53.06. Summons,               TX FAMILY §         53.06




    Vernon's Texas Statutes and Codes Annotated
      Family Code (Refs & Annos)
        Title 3. Juvenile Justice Code (Refs & Annos)
           Chapter 53. Proceedings Prior to Judicial Proceedings

                                                                       V.T.C.A., Family Code                 §   53.06


                                                                                §   53.06. Summons

                                                                                         Currentness


(a) The      juvenilecourt         shall direct issuance        of a    summons to:



      (1) the child named in the petition;




      (2) the child's parent, guardian, or custodian;



      (3) the child's guardian ad litem; and




      (4) any other person who appears to the court to be                           a   proper or necessary party to the proceeding.



(b) The summons must require the persons                          served       to appear        before   the court at the time set to answer        the allegations         of the
petition. A copy of the petition must accompany the summons.



(c) The court may endorse on the summons an order directing the person having the physical custody                                              or control    of the   child    to

bring the child          to the   hearing. A person who violates                    an order     entered under this subsection may be proceeded                against under

Section 53.08 or 54.07              of this   code.




(d)    If   it appears     from     an   affidavit filed      or from swom               testimony before the court that immediate detention of the child is
warranted       under Section 53.02(b)          of this       code, the court may endorse on the summons an order that            a law-enforcement officer

shall serve the summons and shall immediately take the child into custody and bring him before the court.



(e)   A party, other       than the child, may waive service               of summons by written                 stipulation or by voluntary appearance       at the   hearing.



Credits
Acts 1973, 63rd Leg., p. 1460, ch. 544,                  § 1,   eff.   Sept.   1,       1973. Amended by Acts            1995, 74th Leg., ch. 262, § 29,   eff. Jan.   1,   1996.




Notes       of Decisions     (96)


V.    T. C.   A., Family Code            § 53.06,     TX FAMILY §          53.06




WesttawNext'©2015 Thomson Reuters.                                 No claim             to   original U.S.       GovemmentWorks.                                  0000011
§
    53.06. Summons, TX FAMILY § 53.06



                          of the   2015 Regular Session   of the   84th Legislature
Current through the end

                                                                                                             original U.S. Govemment   Works.
                                                                         © 3015 Thomson Reuters. No claim to
    End of Document




     WestlawNext'©2015 Thomson Reuters. No claim              to original   U.S.   GovemmentWorks.                               000002         2
          TAB 4
      (FOUR)

OMITTED   SUMMONS FOR
 JAMES PERTOLANITZ
                     SERV
                                                           CAUSE NO. J-2790

IN THE MATTER OF                                                *             IN THE JUVENILE

                                                                              COURT OF

A CHILD                                                  *          BASTROP COUNTY, TEXAS
                                             SUMMONSAND NOTICE TO SHOW CAUSE

TO ANY PEACE OFFICERIN THE STATE OF TEXAS--GREETINGS:YOU ARE HEREBY COMMANDED TO
SUMMON:




TO APPEAR IN PERSON before the Honorable JuvenileCourt of Bastrop County, Texas, Second Floor of Bastrop
County Courthouse, in the City of Bastrop, Texas, on the June 05, 2012, at 8:30 o'clock A.M.; THEN AND THEREto
answer the allegations of the Original Petition/Motionto Transferfiled and attached hereto in which said child
                                                                                                               aforesaid


(X) is  alleged to have engaged in delinquent conduct/conduct indicating a need     for supervision;
O is  alleged to have violated the Court's considerations of Probation and
    this hearing is to determine whether above named child should be committed       to   the Texas   Youth Commission.
O to settle matters concerning an order of
                                              Restitution.
() to settle matters concerning Motion to    Modify    Disposition.
() to settle matters concerning  the Disposition.


A copy of   said petition attached hereto. FURTHER if restitution or child support is requested in this case you are
                                is
commanded to appear in order to show cause why you should not be ordered to make restitution pursuant to Family Code
Sect. 54.041 to the above victim(s) in the aforesaid offense(s) listed within said Petition or pay child
                                                                                                         support, if applicable.


Each parent of a child, each managing and possessory conservator of a child, each court appointed custodian of a child,
and a guardian of the person of a child is required to attend the hearing in accordance with
                                                                                                Section 51.115(a) of the Texas
Family Code. A   person  who  receives the notice of  the hearing, and who faits to attend the hearing  may be punished by the
Court for contempt by a fine of not less than $ 100.00 and not more than $1000.00. In addition to or in lieu
                                                                                                                 of contempt,
                                                                                                    duties and responsibilities
the Court may order the person to receive counseling or to attend an educational course on the
of parents and skills and techniques in raising children.

YOU, JAMES PERTOLANITZ, ARE HEREBY ORDEREDto bring, as set forth in this Summons, the
                                                                                                                child in this
                                                                                engaged     delinquent  conduct/conduct
above entitled cause number to the hearing as the petition    alleges the child          in
                                                                                                           issuance of a writ of
indicating a need for supervision. A person who violates this order may be proceeded against by the
attachment or contempt   proceedings  as set forth in Section  53.08  and 54.07  of the Texas Family   Code.


HEREIN FAIL NOT, but make due                return   of this writ. WITNESS BY SIGNATUREAND OFFICIAL SEAL,            on this the

on this the 16th day of May, 2012.


SA        LOUCKS, DISTRICT CLERK
            COUN    TEXAS   ,




duly designated and sitting              a

Juvenile Court in said Cou           .




                                                                                     Sarah Loucks
         /./7.       fe                                                         °""fot cies,   wa,                        000001
\




                                                                        RETURN
    Came to hand the                   day   of   RO-            ,   2  at jT DÇ    o'clock       .M.   and executed the   day   of
    ph.      (
                 .   20    at   M1     o'clock       .M. by   delivered/maili to the within
    named To.                   perkk   2. at                            at                                   in
    County, Texas; in pelson,a true copy of this              INSTRUMENT and     tendering   sa   witness the sum    of
    $                     .FEES-SUMMONS.....
    MILAGE(                             )                                            Terry Pickering, wheriff
                                             TITLE

    TOTAL.......................   $




                                                                                                                                 000002